Exhibit 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of October 24, 2006

among

CATALINA MARKETING CORPORATION,

as the Domestic Borrower,

CATALINA MARKETING JAPAN, K.K.,

as the Japanese Borrower,

THE INSTITUTIONS FROM TIME TO TIME

PARTIES HERETO AS LENDERS,

SUNTRUST BANK and COMERICA BANK,

as Documentation Agents,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

JPMORGAN CHASE, NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I:

   DEFINITIONS    1

1.1

  

Certain Defined Terms

   1

1.2

  

References

   22

1.3

   Joint and Several Liability for Obligations of the Japanese Borrower; No
Liability of Japanese Borrower for Obligations of the Domestic Borrower    22

ARTICLE II:

   THE REVOLVING LOAN FACILITY    22

2.1

  

Revolving Loans

   22

2.2

  

Swing Line Loans

   23

2.3

  

Rate Options for all Advances; Maximum Interest Periods

   25

2.4

  

Optional Payments; Mandatory Prepayments

   25

2.5

  

Increases and Reduction of Revolving Loan Commitments

   26

2.6

  

Method of Borrowing

   29

2.7

  

Method of Selecting Types, Currency and Interest Periods for Advances

   29

2.8

  

Minimum Amount of Each Advance

   30

2.9

  

Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances

   30

2.10

  

Default Rate

   31

2.11

  

Method of Payment

   31

2.12

  

Evidence of Debt

   32

2.13

  

Telephonic Notices

   33

2.14

   Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Loan and Control Accounts    33

2.15

   Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions    35

2.16

  

Lending Installations

   36

2.17

  

Non-Receipt of Funds by the Administrative Agent

   36

2.18

  

Termination Date

   37

2.19

  

Replacement of Certain Lenders

   37

2.20

  

Judgment Currency

   38

2.21

   Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations    38

ARTICLE III:

   THE LETTER OF CREDIT FACILITY    39

3.1

  

Obligation to Issue Letters of Credit

   39

3.2

  

Types and Amounts. The Issuing Bank shall not have any obligation to and the
Issuing Bank shall not:

   39

3.3

  

Conditions

   39

3.4

  

Procedure for Issuance of Letters of Credit

   40

3.5

  

Letter of Credit Participation

   40

 

i



--------------------------------------------------------------------------------

3.6

   Reimbursement Obligation    41

3.7

   Letter of Credit Fees    41

3.8

   Reporting Requirements    42

3.9

   Indemnification; Exoneration    42

3.10

   Cash Collateral    43

ARTICLE IV:

   YIELD PROTECTION; TAXES    44

4.1

   Yield Protection    44

4.2

   Changes in Capital Adequacy Regulations    44

4.3

   Availability of Types of Advances    45

4.4

   Funding Indemnification    45

4.5

   Taxes    45

4.6

   Lender Statements; Survival of Indemnity    49

4.7

   Limitation of Japanese Borrower Liability    50

4.8

   Non-U.S. Reserve Costs or Fees    50

ARTICLE V:

   CONDITIONS PRECEDENT    50

5.1

   Initial Advances and Letters of Credit    50

5.2

   Each Advance and Letter of Credit    51

ARTICLE VI:

   REPRESENTATIONS AND WARRANTIES    52

6.1

   Organization; Corporate Powers    52

6.2

   Authority    52

6.3

   No Conflict; Governmental Consents    53

6.4

   Financial Statements    53

6.5

   No Material Adverse Change    54

6.6

   Taxes    54

6.7

   Litigation; Loss Contingencies and Violations    54

6.8

   Subsidiaries    55

6.9

   ERISA    55

6.10

   Accuracy of Information    56

6.11

   Securities Activities    57

6.12

   Material Agreements    57

6.13

   Compliance with Laws    57

6.14

   Assets and Properties    57

6.15

   Statutory Indebtedness Restrictions    57

6.16

   Insurance    57

6.17

   Labor Matters    57

6.18

   Environmental Matters    58

6.19

   Benefits    58

6.20

   Foreign Employee Benefit Matters    59

ARTICLE VII:

   COVENANTS    59

7.1

   Reporting    59

7.2

   Affirmative Covenants    64

7.3

   Negative Covenants    67

7.4

   Financial Covenants    73

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII:

   DEFAULTS    74

8.1

   Defaults    74

ARTICLE IX:

   ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES    77

9.1

   Termination of Revolving Loan Commitments; Acceleration    77

9.2

   Defaulting Lender    78

9.3

   Amendments    79

9.4

   Preservation of Rights    80

ARTICLE X:

   GENERAL PROVISIONS    80

10.1

   Survival of Representations    80

10.2

   Governmental Regulation    80

10.3

   Headings    80

10.4

   Entire Agreement    80

10.5

   Several Obligations; Benefits of this Agreement    80

10.6

   Expenses; Indemnification    81

10.7

   Numbers of Documents    82

10.8

   Accounting    82

10.9

   Severability of Provisions    83

10.10

   Nonliability of Lenders    83

10.11

   GOVERNING LAW    83

10.12

   CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL    84

10.13

   Subordination of Intercompany Indebtedness    85

10.14

   Lender’s Not Utilizing Plan Assets    86

10.15

   Distribution of Borrowers’ Deliveries    86

ARTICLE XI:

   THE ADMINISTRATIVE AGENT    86

11.1

   Appointment; Nature of Relationship    86

11.2

   Powers    87

11.3

   General Immunity    87

11.4

   No Responsibility for Loans, Creditworthiness, Recitals, Etc    87

11.5

   Action on Instructions of Lenders    87

11.6

   Employment of Agents and Counsel    88

11.7

   Reliance on Documents; Counsel    88

11.8

   The Administrative Agent’s Reimbursement and Indemnification    88

11.9

   Rights as a Lender    88

11.10

   Lender Credit Decision    88

11.11

   Successor Administrative Agent    89

11.12

   No Duties of Syndication Agent or Arranger    89

11.13

   Notice of Default    89

11.14

   Delegation to Affiliates    90

ARTICLE XII:

   SET-OFF; RATABLE PAYMENTS    90

12.1

   Set-off    90

12.2

   Ratable Payments    90

 

iii



--------------------------------------------------------------------------------

12.3

   Application of Payments    90

12.4

   Relations Among Lenders    91

12.5

   Representations and Covenants Among Lenders    92

ARTICLE XIII:

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    92

13.1

   Successors and Assigns    92

13.2

   Participations    92

13.3

   Assignments    93

13.4

   Confidentiality    96

13.5

   Dissemination of Information    96

ARTICLE XIV:

   NOTICES    96

14.1

   Giving Notice    96

14.2

   Change of Address    97

ARTICLE XV:

   counterparts    97

ARTICLE XVI:

   USA PATRIOT ACT NOTIFICATION    97

ARTICLE XVII:

   PREVIOUS AGREEMENT    97

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibits

 

EXHIBIT A   —    Revolving Loan Commitments      (Definitions) EXHIBIT B   —   
Form of Borrowing/Election Notice      (Section 2.2 and Section 2.7 and Section
2.9) EXHIBIT C   —    Form of Request for Letter of Credit      (Section 3.3)
EXHIBIT D   —    Form of Assignment and Acceptance Agreement      (Sections 2.19
and 13.3) EXHIBIT E-1   —    Form of Borrowers’ and Guarantors’ Counsel’s
Opinion (U.S.)      (Section 5.1) EXHIBIT E-2   —    Form of Japanese Borrower’s
Opinion (Japan)      (Section 5.1) EXHIBIT F   —    List of Closing Documents  
   (Section 5.1) EXHIBIT G   —    Form of Officer’s Certificate `      (Sections
5.2 and 7.1(A)(iii)) EXHIBIT H   —    Form of Compliance Certificate     
(Sections 5.2 and 7.1(A)(iii)) EXHIBIT I   —    Form of Guaranty     
(Definitions) EXHIBIT J   —    Form of Commitment and Acceptance      (Section
2.5(A)) EXHIBIT K-1   —    Form of Domestic Borrower Note      (Section 2.12)
EXHIBIT K-2   —    Form of Japanese Borrower Note      (Section 2.12) EXHIBIT L
  —    Form of Designation Agreement      (Section 13.3(D))

 

v



--------------------------------------------------------------------------------

EXHIBIT M

  —    Eurocurrency Payment Offices      (Definitions)

EXHIBIT N-1

  —    Forms of Japanese Withholding Tax Deliveries for US Lenders      (Section
4.5)

EXHIBIT N-2

  —    Forms of U.S. Withholding Tax Deliveries for US Lenders      (Section
4.5)

 

vi



--------------------------------------------------------------------------------

Schedules

 

Schedule 1.1.1

  —    Permitted Existing Investments (Definitions)

Schedule 1.1.2

  —    Permitted Existing Liens (Definitions)

Schedule 6.7

  —    Litigation; Loss Contingencies (Section 6.7)

Schedule 6.8

  —    Subsidiaries (Section 6.8)

Schedule 6.9

  —    ERISA (Section 6.9)

Schedule 6.18

  —    Environmental Matters (Section 6.18)

Schedule 7.3(E)

  —    Transactions with Affiliates (Section 7.3(E))

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of October 24, 2006 is
entered into by and among CATALINA MARKETING CORPORATION, a Delaware corporation
(the “Domestic Borrower”), CATALINA MARKETING JAPAN, K.K., an entity organized
under the laws of Japan (the “Japanese Borrower”), the institutions from time to
time parties hereto as Lenders, whether by execution of this Agreement or an
Assignment Agreement pursuant to Section 13.3, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, in its capacity as contractual representative for itself and the
other Lenders. The Domestic Borrower, the Japanese Borrower, certain of the
Lenders and the Administrative Agent are parties to a Credit Agreement, dated as
of August 27, 2004 (as amended or modified prior to the date hereof, the
“Previous Agreement”). Each of the Domestic Borrower and the Japanese Borrower
wishes to amend and restate the Previous Agreement in its entirety, and the
Lenders and the Administrative Agent are willing to do so pursuant to the terms
hereof. As a result, the parties hereto agree as follows.

ARTICLE I: DEFINITIONS

1.1 Certain Defined Terms. In addition to the terms defined above, the following
terms used in this Agreement shall have the following meanings, applicable both
to the singular and the plural forms of the terms defined.

As used in this Agreement:

“Accounting Change” is defined in Section 10.8 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which a Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

“Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article XI hereof and any
successor Administrative Agent appointed pursuant to Article XI hereof.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to a Borrower of the same Type and, in the
case of Eurocurrency Rate Advances, in the same currency and for the same
Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

 

1



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than five percent (5%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as they may be increased and/or reduced from
time to time pursuant to the terms hereof. The initial Aggregate Revolving Loan
Commitment is One Hundred Seventy Five Million and 00/100 Dollars
($175,000,000.00).

“Agreed Currencies” means (i) Dollars and (ii) so long as such currency remains
an Eligible Currency, Japanese Yen.

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Domestic
Borrower referred to in Section 6.4(B) hereof; provided, however, except as
provided in Section 10.8, that with respect to the calculation of financial
ratios and other financial tests required by this Agreement, “Agreement
Accounting Principles” means generally accepted accounting principles as in
effect in the United States as of the date of this Agreement, applied in a
manner consistent with that used in preparing the financial statements of the
Domestic Borrower referred to in Section 6.4(A) hereof.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.50%) per annum.

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(C) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans, determined in
accordance with the provisions of Section 2.14(D)(ii) hereof.

“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans, determined in accordance
with the provisions of Section 2.14(D)(ii) hereof.

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum then applicable in the determination of the amount payable under
Section 3.7 (i) hereof which shall equal the then effective Applicable
Eurocurrency Margin.

 

2



--------------------------------------------------------------------------------

“Arranger” means J.P. Morgan Securities Inc., in its capacity as the sole lead
arranger and sole bookrunner for the loan transaction evidenced by this
Agreement.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) other than (i) the
sale of Inventory in the ordinary course of business, (ii) the sale or other
disposition of any obsolete manufacturing Equipment disposed of in the ordinary
course of business, (iii) the license of intellectual property granted in the
ordinary course of business so long as such license does not materially diminish
the value of the applicable intellectual property, and (iv) the lease of real
property in the ordinary course of business.

“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

“Authorized Officer” means any of the chief executive officer, president, chief
financial officer, vice president of finance or treasurer of a Borrower, acting
singly.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which either Borrower or any
other member of the Controlled Group is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.

“Borrower” means either the Domestic Borrower or the Japanese Borrower, as
applicable.

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

“Borrowing/Election Notice” is defined in Section 2.7 hereof.

“Business Day” means:

 

  (a) for the purpose of determining the Eurocurrency Base Rate, a day other
than a Saturday or Sunday on which banks are open for the transaction of
domestic and foreign exchange business in London, England;

 

  (b) for the purpose of any payment to be made in Dollars, a day other than a
Saturday or Sunday on which banks are open in Chicago, Illinois and New York,
New York for the conduct of substantially all of their commercial lending
activities, including the transaction of domestic and foreign exchange business,
interbank wire transfers can be made on the Fedwire system, and dealings in
Dollars are carried on in the London interbank markets; and

 

  (c) for any other purpose, means a day (i) other than a Saturday or Sunday on
which banks are open in Chicago, Illinois and New York, New York for the conduct
of

 

3



--------------------------------------------------------------------------------

     substantially all of their commercial lending activities, including the
transaction of domestic and foreign exchange business, and interbank wire
transfers can be made on the Fedwire system, and (ii) with respect to
borrowings, payment or rate selection of Loans denominated in an Agreed Currency
other than Dollars, a day on which the applicable Eurocurrency Payment Office
related to such currency is open for the transaction of domestic and foreign
exchange business.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including Capitalized Leases
and Purchase Money Indebtedness) by the Domestic Borrower and its Subsidiaries
during that period that, in conformity with Agreement Accounting Principles, are
required to be included in or reflected by the property, plant, Equipment or
similar fixed asset accounts reflected in the consolidated balance sheet of the
Domestic Borrower and its Subsidiaries.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government or an agency thereof
and backed by the full faith and credit of the United States government;
(ii) domestic and Eurocurrency certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or
agencies, the long-term indebtedness of which institution at the time of
acquisition is rated A- (or better) by S&P or A3 (or better) by Moody’s, and
which certificates of deposit and time deposits are fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days; (iii) investment grade securities (i.e., securities rated at least
Baa by Moody’s or at least BBB by S&P); (iv) commercial paper of United States
and foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s (all such institutions being “Qualified Institutions”); (v) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to those of a type set forth in clauses
(i) through (iv) above; provided that the maturities of any of the foregoing
Cash Equivalents described in clauses (i) through (v) above shall not exceed 365
days from the date of acquisition thereof.

 

4



--------------------------------------------------------------------------------

“Change” is defined in Section 4.2 hereof.

“Change of Control” means an event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of thirty-five percent (35%) or more of the voting power of the then
outstanding Capital Stock of the Domestic Borrower entitled to vote generally in
the election of the directors of the Domestic Borrower; or

(ii) beginning with the Closing Date, during any period of 12 consecutive
calendar months, the board of directors of the Domestic Borrower shall cease to
have as a majority of its members individuals who either:

(a) were directors of the Domestic Borrower on the first day of such period, or

(b) were elected or nominated for election to the board of directors of the
Domestic Borrower at the recommendation of or other approval by at least a
majority of the directors then still in office at the time of such election or
nomination who were directors of the Domestic Borrower on the first day of such
period, or whose election or nomination for election was so approved.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment Increase Notice” is defined in Section 2.5(A)(i) hereof.

“Consolidated Assets” means the total assets of the Domestic Borrower and its
Subsidiaries on a consolidated basis as determined in accordance with Agreement
Accounting Principles.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste that is regulated under or for which liability may be
imposed under Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or

 

5



--------------------------------------------------------------------------------

deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Domestic Borrower; (ii) a partnership or
other trade or business (whether or not incorporated) which is under common
control (within the meaning of Section 414(c) of the Code) with the Domestic
Borrower; and (iii) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Domestic Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

“Cure Loan” is defined in Section 9.2 hereof.

“Customary Permitted Liens” means:

(i) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by Agreement Accounting Principles;

(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by Agreement Accounting Principles;

 

6



--------------------------------------------------------------------------------

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of a Borrower’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (B) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $15,000,000;

(iv) Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of real property which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of a
Borrower or any of its Subsidiaries;

(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against a Borrower or any of its Subsidiaries
which do not constitute a Default under Section 8.1(H) hereof;

(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by a Borrower or any of its Subsidiaries in the
ordinary course of business;

(vii) leases of real property entered into in the ordinary course of business;
and

(viii) Environmental Liens, Liens in favor of the IRS, Liens in favor of the
PGGC and Liens in favor of any Plan which in the aggregate do not exceed
$15,000,000 at any time.

“Default” means an event described in Article VIII hereof.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 13.3(D).

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.3(D).

“Designation Agreement” is defined in Section 13.3(D) hereof.

“Disclosed Litigation” is defined in Section 6.7 hereof.

“Disqualified Stock” means any preferred stock and any Capital Stock, in each
case that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
Revolving Loan Termination Date.

 

7



--------------------------------------------------------------------------------

“Dividend” means any dividend or other distribution, direct or indirect, on
account of any Equity Interests of a Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in the Capital Stock of
such Borrower or any of its Subsidiaries (other than Disqualified Stock) or in
options, warrants or other rights to purchase Capital Stock of such Borrower or
any of its Subsidiaries.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“Dollar Amount” of any currency on any date of determination shall mean (i) the
amount of such currency if such currency is Dollars or (ii) the Equivalent
Amount of Dollars, if such currency is any currency other than Dollars.

“Domestic Borrower” means Catalina Marketing Corporation, a Delaware
corporation, together with its successors and permitted assigns, including a
debtor-in-possession on behalf thereof.

“EBIT” means, for any period, on a consolidated basis for the Domestic Borrower
and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (i) Net Income, plus (ii) Interest Expense to the extent
deducted in computing Net Income, plus (iii) charges against income for foreign,
federal, state and local taxes to the extent deducted in computing Net Income,
plus (iv) one-time non-cash restructuring charges to the extent deducted in
computing Net Income, plus (v) other non-recurring non-cash charges, including,
without limitation, stocked-based compensation under FAS 123R, all as determined
in accordance with Agreement Accounting Principles; provided, that EBIT shall be
decreased by the amount of any cash expenditures in such period related to
non-cash charges added back to Net Income in computing EBIT during any prior
months.

“EBITDA” means, for any period, on a consolidated basis for the Domestic
Borrower and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (i) EBIT, plus (ii) depreciation expense to the extent deducted
in computing Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Net Income, all as determined in accordance with Agreement
Accounting Principles.

“Effective Commitment Amount” is defined in Section 2.5(A) hereof.

“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or a Borrower has not given notice in accordance with
Section 2.21 and that is readily available, freely traded, in which deposits are
customarily offered to banks in the London interbank market, convertible into
Dollars in the international interbank market available to the Lenders in such
market and as to which an Equivalent Amount may be readily calculated. If, after
the designation by the Lenders at the request of a Borrower of any currency as
an Agreed Currency, currency control or other exchange regulations are imposed
in the country in which such currency is issued with the result that different
types of such currency are introduced, such country’s currency is, in the
determination of the Administrative Agent, no longer readily

 

8



--------------------------------------------------------------------------------

available or freely traded or (ii) as to which, in the determination of the
Administrative Agent, an Equivalent Amount is not readily calculable (each of
clause (i) and (ii), a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders and the Borrowers, and such country’s currency
shall no longer be an Agreed Currency until such time as the Disqualifying
Event(s) no longer exists, but in any event within five (5) Business Days of
receipt of such notice from the Administrative Agent, the applicable Borrower
shall repay all Loans in such currency to which the Disqualifying Event applies
or convert such Loan into Loans in Dollars or another Agreed Currency, subject
to the other terms contained in Articles II and IV.

“Eligible Designee” means a special purpose corporation, partnership, limited
partnership or limited liability company that is administered by a Lender or an
Affiliate of a Lender and (i) is organized under the laws of the United States
of America or any state thereof, (ii) is engaged primarily in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (iii) issues (or the parent of which issues) commercial paper rated
at least A-1 or the equivalent thereof by S&P or the equivalent thereof by
Moody’s.

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq. (“CERCLA”), the Occupational Safety and Health Act
of 1970, 29 U.S.C. § 651 et seq. (“OSHA”), and the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901 et seq. (“RCRA”), in each case including
any amendments thereto, any successor statutes, and any regulations or guidance
promulgated thereunder, and any state or local equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Equipment” means all of the Borrowers’ and their Subsidiaries’ present and
future (i) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (ii) other tangible
personal property (other than such Borrower’s or Subsidiary’s Inventory), and
(iii) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equivalent Amount” of any currency on any date of determination shall mean the
equivalent in Dollars of such currency, calculated on the basis of the
arithmetic mean of the buy and sell spot rates of exchange of the Administrative
Agent or an Affiliate of the Administrative

 

9



--------------------------------------------------------------------------------

Agent in the London interbank market (or other market where the Administrative
Agent’s foreign exchange operations in respect of such currency are then being
conducted) for such other currency at or about 11:00 a.m. (local time applicable
to the transaction in question) on the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Administrative Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent or an Affiliate of the Administrative Agent may
use any reasonable method it deems appropriate (after consultation with the
Borrowers) to determine such amount, and such determination shall be conclusive
absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in the Agreed Currency as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period and having a
maturity equal to such Interest Period, as adjusted for Reserves; provided that,
if no such British Bankers’ Association Interest Settlement Rate is available to
the Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which JPMorgan or one of its Affiliate banks offers to place
deposits in the Agreed Currency with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, in the approximate amount of JPMorgan’s
relevant Eurocurrency Rate Loan and having a maturity equal to such Interest
Period, as adjusted for Reserves.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, any agency, branch or Affiliate of the Administrative
Agent, specified as the “Eurocurrency Payment Office” for such Agreed Currency
on Exhibit M hereto or such other agency, branch, Affiliate or correspondence
bank of the Administrative Agent, as it may from time to time specify to each
Borrower and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the Eurocurrency Base Rate applicable to such Interest
Period plus the then Applicable Eurocurrency Margin. The Eurocurrency Rate shall
be rounded to the next higher multiple of 1/16 of 1% if the rate is not such a
multiple.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan, or portion thereof, which bears interest
at the Eurocurrency Rate.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its net income, and
franchise taxes imposed on

 

10



--------------------------------------------------------------------------------

it, by (i) the jurisdiction under the laws of which such Lender or the
Administrative Agent is incorporated or organized or (ii) the jurisdiction in
which the Administrative Agent’s or such Lender’s principal executive office or
such Lender’s applicable Lending Installation is located.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable Floating Rate Margin then in effect.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of a Borrower, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to Section 4(b)(4) of
ERISA.

“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which a Borrower or any member of its Controlled Group
is a sponsor or administrator and which (i) is maintained or contributed to for
the benefit of employees of such Borrower, its Subsidiaries or any member of its
Controlled Group, (ii) is not covered by ERISA pursuant to Section 4(b)(4) of
ERISA and (iii) under applicable local law, is required to be funded through a
trust or other funding vehicle.

“Governmental Acts” is defined in Section 3.9(A) hereof.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

“Gross Negligence” means (a) recklessness, (b) the absence of slight diligence,
or (c) actions taken or omitted with conscious indifference to or the reckless
disregard of consequences or rights of others affected. Gross Negligence does
not mean the absence of ordinary care or diligence, or an inadvertent act or
inadvertent failure to act. If the term “gross negligence” is used with respect
to the Administrative Agent or any Lender or any indemnitee in any of the other
Loan Documents, it shall have the meaning set forth herein.

 

11



--------------------------------------------------------------------------------

“Guarantors” means (i) all of the Domestic Borrower’s Material Domestic
Subsidiaries as of the Closing Date; (ii) any New Subsidiaries which have
satisfied the provisions of Section 7.2(K) hereof; and (iii) any other
Subsidiaries which become Guarantors as a result of the provisions of
Section 7.2(K), and, in each case, their respective successors and permitted
assigns.

“Guaranty” means that certain Amended and Restated Guaranty substantially in the
form of Exhibit I hereto dated as of the Closing Date, executed by the
Guarantors in favor of the Administrative Agent, for the ratable benefit of the
Lenders, as it may be amended, modified, supplemented and/or restated (including
to add new Guarantors), and as in effect from time to time.

“Hedging Agreements” is defined in Section 7.3(L) hereof.

“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect such Person from the fluctuations of
interest rates, commodity prices, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions (“Hedging Arrangements”), and
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any of the foregoing.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall include their respective successors, transferees and permitted
assigns.

“Indebtedness” of any Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations, (g) obligations with respect to letters of credit,
(h) Hedging Obligations, (i) Off-Balance Sheet Liabilities, and (j) Disqualified
Stock held by a Person other than a Borrower or any of its Subsidiaries. The
amount of Indebtedness of any Person at any date shall be without duplication
(i) the outstanding balance at such date of all unconditional obligations as
described above and the maximum liability of any such Contingent Obligations at
such date and (ii) in the case of Indebtedness described in clause (c) above of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured.

“Indemnified Matters” is defined in Section 10.6(B) hereof.

 

12



--------------------------------------------------------------------------------

“Indemnitees” is defined in Section 10.6(B) hereof.

“Initial Funding Date” means the date on which the initial Revolving Loans are
advanced hereunder.

“Insolvency Event” is defined in Section 10.13 hereof.

“Intercompany Indebtedness” is defined in Section 10.13 hereof.

“Interest Expense” means, for any period, the total interest expense of the
Domestic Borrower and its consolidated Subsidiaries, whether paid or accrued
(including, without duplication, the interest component of Capitalized Leases,
net payments (if any) pursuant to Hedging Arrangements relating to interest rate
protection, and commitment and letter of credit fees), all as determined in
conformity with Agreement Accounting Principles.

“Interest Expense Coverage Ratio” is defined in Section 7.4(B) hereof.

“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one (1), two (2), three (3) or six (6) months commencing on a Business Day
selected by a Borrower on which a Eurocurrency Rate Advance is made to such
Borrower pursuant to this Agreement. Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day; provided, further, in no event shall any
Interest Period extend beyond the Revolving Loan Termination Date.

“Inventory” shall mean any and all goods, including, without limitation, goods
in transit, wheresoever located, whether now owned or hereafter acquired by a
Borrower or any of its Subsidiaries, which are held for sale or lease, furnished
under any contract of service or held as raw materials, work in process or
supplies, and all materials used or consumed in the business of such Borrower or
any of its Subsidiaries, and shall include all right, title and interest of such
Borrower or any of its Subsidiaries in any property the sale or other
disposition of which has given rise to Receivables and which has been returned
to or repossessed or stopped in transit by such Borrower or any of its
Subsidiaries.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.
Investment shall not include, until funded, any Contingent Obligation included
in the calculation of Indebtedness.

 

13



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Bank” means JPMorgan in its separate capacity as an issuer of Letters
of Credit pursuant to Section 3.1.

“Japanese Borrower” means Catalina Marketing Japan, K.K., registered at 6F
Otemachi-Tatemono Aoyama Bldg., 3-1-31, Minami-Aoyama, Minato-ku, Tokyo
107-0062, Japan, together with its successors and permitted assigns.

“Japanese Yen” means the lawful currency of Japan.

“Japanese Yen Sublimit” means the Japanese Yen equivalent of U.S. $50,000,000.

“JPMorgan” means JPMorgan Chase Bank, National Association, in its individual
capacity, and its successors.

“L/C Documents” is defined in Section 3.3 hereof.

“L/C Draft” means a draft drawn on the Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.5
hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the Issuing Bank, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by a Borrower or a Guarantor but not yet issued (unless the
request for an unissued Letter of Credit has been denied).

“Lender Increase Notice” is defined in Section 2.5(A)(i) hereof.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, including the Issuing Bank and the Swing Line Bank, and each of their
respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

“Letter of Credit” means the letters of credit to be issued by the Issuing Bank
pursuant to Section 3.1 hereof.

“Leverage Ratio” is defined in Section 7.4(A) hereof.

 

14



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans and Swing Line Loans, whether made or
continued as or converted to Floating Rate Loans or Eurocurrency Rate Loans.

“Loan Account” is defined in Section 2.12(A) hereof.

“Loan Documents” means this Agreement, the Guaranty and all supplements thereto,
and all other documents, instruments and agreements executed in connection
therewith or contemplated thereby, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Loan Parties” is defined in Section 5.1 hereof.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
properties, prospects, operations or condition (financial or otherwise) of the
Domestic Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Domestic Borrower and its Subsidiaries, taken as a whole, to pay or perform
their respective Obligations, liabilities and Indebtedness under the Loan
Documents in any material respects or (c) the ability of the Lenders or the
Agent to enforce in any material respect the Obligations.

“Material Domestic Subsidiary” means, without duplication, each consolidated
Subsidiary of the Domestic Borrower (a) organized under the laws of the United
States of America or a state and (b) which either (i) represents more than five
percent (5%) of Consolidated Assets as would be shown in the consolidated
financial statements of the Domestic Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than five percent (5%) of
the consolidated net sales or of the consolidated net income of the Domestic
Borrower and its Subsidiaries as reflected in the financial statements referred
to in clause (i) above.

“Material Indebtedness” is defined in Section 8.1(E) hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Domestic Borrower or any member of
the Controlled Group.

 

15



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Domestic Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

“New Subsidiary” is defined in Section 7.3(D).

“Non-ERISA Commitments” means

(i) each pension, medical, dental, life, accident insurance, disability, group
insurance, sick leave, profit sharing, deferred compensation, bonus, stock
option, stock purchase, retirement, savings, severance, stock ownership,
performance, incentive, hospitalization or other insurance, or other welfare,
benefit or fringe benefit plan, policy, trust, understanding or arrangement of
any kind; and

(ii) each employee collective bargaining agreement and each agreement,
understanding or arrangement of any kind, with or for the benefit of any current
executive officer or director of the Domestic Borrower (including, without
limitation, each employment, compensation, deferred compensation, severance or
consulting agreement or arrangement and any agreement or arrangement associated
with a change in ownership of the Domestic Borrower or any member of the
Controlled Group);

to which the Domestic Borrower or any member of the Controlled Group is a party
or with respect to which the Domestic Borrower or any member of the Controlled
Group is or will be required to make any payment other than any Plans.

“Non Pro Rata Loan” is defined in Section 9.2 hereof.

“Non-U.S. Lender” is defined in Section 4.5(iii) hereof.

“Note” means a promissory note of (i) the Domestic Borrower payable to the order
of any Lender, in substantially the form of Exhibit K-1 hereto, evidencing the
aggregate indebtedness of the Domestic Borrower to such Lender under this
Agreement and (ii) the Japanese Borrower payable to the order of any Lender, in
substantially the form of Exhibit K-2 hereto, evidencing the aggregate
indebtedness of the Japanese Borrower to such Lender under this Agreement.

“Notice of Assignment” is defined in Section 13.3(B) hereof.

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by each Borrower or any of its
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arranger, any Affiliate of the Administrative Agent or any Lender, the Issuing
Bank or any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired. The term
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and

 

16



--------------------------------------------------------------------------------

disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrowers or any of their respective Subsidiaries
under this Agreement or any other Loan Document.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables or notes receivable sold by such Person or any of its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of Receivables or notes receivable or any other obligation of a Borrower or such
transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (b) any liability
under any sale and leaseback transactions which do not create a liability on the
consolidated balance sheet of such Person, (c) any liability under any financing
lease or so-called “synthetic lease” transaction or “tax ownership operating
lease” transaction, or (d) any obligations arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person and its Subsidiaries.

“Other Taxes” is defined in Section 4.5 hereof.

“Participants” is defined in Section 13.2(A) hereof.

“Payment Date” means the last day of each calendar quarter.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.3(D) hereof.

“Permitted Existing Investments” means the Investments of the Domestic Borrower
and its Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

“Permitted Existing Liens” means the Liens on assets of the Domestic Borrower
and its Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Domestic Borrower or any member of the Controlled Group is,
or within the immediately preceding six (6) years was, an “employer” as defined
in Section 3(5) of ERISA.

“Previous Agreement” has the meaning set forth in the first paragraph of this
Agreement.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

17



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed New Lender” is defined in Section 2.5(A)(i) hereof.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (B) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of
(A) the aggregate outstanding amount of Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and Letters of Credit.

“Purchase Money Indebtedness” means Indebtedness incurred by a Borrower or any
of its Subsidiaries after the Closing Date to finance the acquisition of assets
which has a scheduled maturity and is not due on demand, and which does not
exceed the cost of the applicable assets.

“Purchasers” is defined in Section 13.3(A) hereof.

“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.

“Receivable(s)” means and includes all of the Borrowers’ and their respective
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of such Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in any merchandise or goods
which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Register” is defined in Section 13.3(C) hereof.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

18



--------------------------------------------------------------------------------

“Reimbursement Obligation” is defined in Section 3.6 hereof.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment, including the movement of Contaminants through or in the air, soil,
surface water or groundwater.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days after
such event occurs; provided, however, that a failure to meet the minimum funding
standards of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.

“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than fifty percent; provided, however, that, if any of the Lenders shall
have failed to fund its Pro Rata Share of (i) any Revolving Loan requested by a
Borrower, (ii) any Revolving Loan required to be made in connection with
reimbursement for any L/C Obligations or (iii) any Swing Line Loan as requested
by the Administrative Agent, which such Lenders are obligated to fund under the
terms of this Agreement and any such failure has not been cured, then for so
long as such failure continues, “Required Lenders” means Lenders (excluding all
Lenders whose failure to fund their respective Pro Rata Shares of such Revolving
Loans or Swing Line Loans has not been so cured) whose Pro Rata Shares represent
greater than fifty percent of the aggregate Pro Rata Shares of such Lenders;
provided further, however, that, if the Revolving Loan Commitments have been
terminated pursuant to the terms of this Agreement, “Required Lenders” means
Lenders (without regard to such Lenders’ performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of all Loans and L/C Obligations
are greater than fifty percent.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.

 

19



--------------------------------------------------------------------------------

“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal Dollar Amount of the Swing Line Loans at such
time, plus (iii) the outstanding L/C Obligations at such time.

“Revolving Loan” is defined in Section 2.1 hereof.

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans not exceeding the amount set forth
on Exhibit A to this Agreement opposite its name thereon under the heading
“Revolving Loan Commitment” or in the assignment and acceptance by which it
became a Lender, as such amount may be modified from time to time pursuant to
the terms of this Agreement or to give effect to any applicable assignment and
acceptance.

“Revolving Loan Termination Date” means October 24, 2011.

“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Selling Lender” is defined in Section 2.5(A)(ii) hereof.

“Settlement Date” is defined in Section 2.5(A)(ii) hereof.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Domestic Borrower and shall include, subject to
Sections 1.3(B) and 4.7, the Japanese Borrower.

“Substantial Portion” means, with respect to the Property of the Domestic
Borrower and its Subsidiaries, Property which (i) represents more than 15% of
Consolidated Assets as would be shown in a pro forma balance sheet of the
Domestic Borrower and its Subsidiaries as at the beginning of the twelve-month
period ending with the month in which such determination is made (after giving
effect to all asset acquisitions and dispositions made during such twelve-month
period), or (ii) is responsible for more than 15% of the pro forma net sales or
of the pro

 

20



--------------------------------------------------------------------------------

forma net income of the Domestic Borrower and its Subsidiaries as set forth in a
pro forma income statement for such twelve-month period (after giving effect to
all asset acquisitions and dispositions made during such twelve-month period).

“Swing Line Bank” means JPMorgan pursuant to the terms hereof.

“Swing Line Commitment” means the commitment of the Swing Line Bank, in its
discretion, to make Swing Line Loans up to a maximum principal amount of
$10,000,000 at any one time outstanding.

“Swing Line Loan” means a Loan made available to the Domestic Borrower by the
Swing Line Bank pursuant to Section 2.2 hereof.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 hereof or the Revolving Loan Commitments
pursuant to Section 9.1 hereof.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Domestic Borrower or any member of the
Controlled Group from a Benefit Plan during a plan year in which the Domestic
Borrower or such Controlled Group member was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA with respect to such plan or a reduction or
cessation of operations which results in the termination of employment of twenty
percent (20%) or more of the participants of a Benefit Plan who are employees of
the Domestic Borrower or any member of the Controlled Group; (iii) the
imposition of an obligation under Section 4041 of ERISA to provide affected
parties written notice of intent to terminate a Benefit Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Benefit Plan; (v) any event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Benefit Plan; or (vi) the
partial or complete withdrawal of the Domestic Borrower or any member of the
Controlled Group from a Multiemployer Plan.

“Transferee” is defined in Section 13.5 hereof.

“Treaty Lender” is defined in Section 4.5(iii) hereof.

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurocurrency Rate Loan.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“US Lender” is defined in Section 4.5(iii) hereof.

 

21



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with Agreement Accounting Principles.

1.2 References. Any references to Subsidiaries of the Domestic Borrower shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.

1.3 Joint and Several Liability for Obligations of the Japanese Borrower; No
Liability of Japanese Borrower for Obligations of the Domestic Borrower.

(A) Joint and Several Liability for Obligations of the Japanese Borrower.
Notwithstanding anything to the contrary contained herein, the Domestic Borrower
hereby irrevocably and unconditionally retains and accepts joint and several
liability with the Japanese Borrower with respect to the payment and performance
of all of the Obligations of or attributable to the Japanese Borrower arising
hereunder or under the other Loan Documents (including, without limitation,
Loans outstanding in Japanese Yen), it being the intention of the parties hereto
that all of such Obligations shall be the joint and several obligations of the
Domestic Borrower and the Japanese Borrower without preference or distinction
among them. Each provision hereunder or in the Loan Documents relating to the
obligations or liabilities of the Japanese Borrower shall be deemed to include a
reference to the Domestic Borrower, as a joint and several obligor for such
obligations and liabilities, whether or not a specific reference to the Domestic
Borrower is included therein.

(B) No Liability of Japanese Borrower for Obligations of the Domestic Borrower.
Notwithstanding anything to the contrary contained herein, the Japanese Borrower
shall not be liable for the Loans made to or any other Obligations incurred by
or on behalf of the Domestic Borrower, any Guarantor, or any other Affiliate
thereof.

ARTICLE II: THE REVOLVING LOAN FACILITY

2.1 Revolving Loans.

(A) Upon the satisfaction of the conditions precedent set forth in Sections 5.1
and 5.2, as applicable, from and including the Initial Funding Date and prior to
the Termination Date, each Lender severally and not jointly agrees, on the terms
and conditions set forth in this Agreement, to make (i) revolving loans to the
Domestic Borrower from time to time, denominated solely in Dollars, and
(ii) revolving loans to the Japanese Borrower from time to time, denominated
solely in Japanese Yen, each in a Dollar Amount not to exceed the greater of
such Lender’s Pro Rata Share of Revolving Credit Availability at such time or
its Revolving Loan Commitment (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided, however, at no time shall
(x) the Dollar Amount of the Revolving Credit Obligations exceed the Aggregate
Revolving Loan Commitment, or (y) the Dollar Amount of the Revolving Loans
denominated in Japanese Yen exceed the Japanese Yen Sublimit. Subject to the
terms of this Agreement, the Domestic Borrower and the Japanese Borrower may
borrow, repay and reborrow

 

22



--------------------------------------------------------------------------------

Revolving Loans at any time prior to the Termination Date. Revolving Loans shall
be, at the option of the Domestic Borrower or the Japanese Borrower, so long as
such option complies with the terms of this Agreement, either be Floating Rate
Loans or Eurocurrency Rate Loans. On the Termination Date, (i) the Domestic
Borrower shall repay in full the outstanding principal balance of all of the
Revolving Loans and (ii) the Japanese Borrower shall repay in full the
outstanding principal balance of the Revolving Loans denominated in Japanese
Yen. Each Advance under this Section 2.1 shall consist of Revolving Loans made
by each Lender ratably in proportion to such Lender’s respective Pro Rata Share.

(B) Borrowing/Election Notice. A Borrower shall give the Administrative Agent
written notice of each requested Revolving Loan in the form of a
Borrowing/Election Notice, signed by it, in accordance with the terms of
Section 2.7. The Administrative Agent shall promptly notify each Lender of such
request.

(C) Making of Revolving Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Revolving Loans, the Administrative Agent
shall notify each Lender by telecopy, or other similar form of transmission, of
the requested Revolving Loan. Each Lender shall make available its Revolving
Loan in accordance with the terms of Section 2.6. The Administrative Agent will
promptly make the funds so received from the Lenders available to the applicable
Borrower at the Administrative Agent’s office in Chicago, Illinois or the
Administrative Agent’s Eurocurrency Payment Office on the applicable Borrowing
Date, and shall disburse such proceeds in accordance with the applicable
Borrower’s disbursement instructions set forth in such Borrowing/Election
Notice. The failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Lender of its obligations hereunder to make its Revolving Loan on such
Borrowing Date.

2.2 Swing Line Loans. (A) Amount of Swing Line Loans. Upon the satisfaction of
the conditions precedent set forth in Section 5.1 and 5.2, as applicable, from
and including the Initial Funding Date and prior to the Termination Date, the
Swing Line Bank may, in its discretion, on the terms and conditions set forth in
this Agreement, make swing line loans solely to the Domestic Borrower from time
to time, in Dollars, in an amount not to exceed the Swing Line Commitment (each,
individually, a “Swing Line Loan” and collectively, the “Swing Line Loans”);
provided, however, at no time shall the extension of a Swing Line Loan cause the
Dollar Amount of the Revolving Credit Obligations to exceed the Aggregate
Revolving Loan Commitment. Subject to the terms of this Agreement, the Domestic
Borrower may borrow, repay and reborrow Swing Line Loans at any time prior to
the Termination Date. The Japanese Borrower shall have no payment obligations
with respect to Swing Line Loans.

(B) Borrowing/Election Notice for Swing Line Loans. The Domestic Borrower shall
deliver to the Administrative Agent and the Swing Line Bank a Borrowing/Election
Notice, signed by it, not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Borrowing Date
(which date shall be a Business Day and which may be the same date as the date
the Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $500,000 and
increments of $100,000 in excess thereof. The Swing Line Loans shall at all
times be Floating Rate Loans.

 

23



--------------------------------------------------------------------------------

(C) Making of Swing Line Loans. Promptly (but in any event not later than 2:00
p.m. (Chicago time)) after receipt of the Borrowing/Election Notice under
Section 2.2(B) in respect of Swing Line Loans, the Swing Line Bank shall make
available its Swing Line Loan, in funds immediately available in Chicago,
Illinois to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will promptly make the funds so received
from the Swing Line Bank available to the Domestic Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.

(D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full by
the Domestic Borrower on or before the fifth (5th) day after the Borrowing Date
for such Swing Line Loan. The Domestic Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans or, in a minimum amount of
$100,000 and increments of $50,000 in excess thereof, any portion of the
outstanding Swing Line Loans, upon notice to the Administrative Agent and the
Swing Line Bank. In addition, the Administrative Agent (i) may at any time in
its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall on the fifth (5th) day after the Borrowing Date of any Swing Line
Loan, require each Lender (including the Swing Line Bank) to make a Revolving
Loan in the amount of such Lender’s Pro Rata Share of such Swing Line Loan, for
the purpose of repaying such Swing Line Loan. Not later than 12:00 noon (Chicago
time) on the date of any notice received pursuant to this Section 2.2(D), each
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available in Chicago, Illinois to the Administrative Agent at
its address specified pursuant to Article XIV. Revolving Loans made pursuant to
this Section 2.2(D) shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurocurrency Rate Loans in
the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II. Unless a Lender
shall have notified the Swing Line Bank, prior to its making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 5.1 and 5.2,
as applicable, had not then been satisfied (it being understood that the Swing
Line Bank will, if asked in writing, inform a Lender whether it is aware that
any such applicable conditions have not so been satisfied), such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.2(D) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Administrative Agent, the Swing Line Bank or any
other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Domestic Borrower or (d) any other circumstances, happening or event whatsoever.
In the event that any Lender fails to make payment to the Administrative Agent
of any amount due under this Section 2.2(D), the Administrative Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Administrative
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.2(D), such Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Bank, without recourse or warranty, an undivided interest and participation in
the applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Termination Date, the Domestic Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.

 

24



--------------------------------------------------------------------------------

2.3 Rate Options for all Advances; Maximum Interest Periods. The Swing Line
Loans shall be Floating Rate Loans at all times. The Revolving Loans may be
Floating Rate Advances or Eurocurrency Rate Advances, or a combination thereof,
selected by the applicable Borrower in accordance with Section 2.7. A Borrower
may select, in accordance with Section 2.9, Rate Options and Interest Periods
applicable to the Revolving Loans; provided that there shall be no more than ten
(10) Interest Periods in effect with respect to all of the Loans at any time.

2.4 Optional Payments; Mandatory Prepayments.

(A) Optional Payments. The applicable Borrower may from time to time and at any
time upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum amount of $1,000,000 and in integral multiples of
$1,000,000 in excess thereof. Eurocurrency Rate Advances may be voluntarily
repaid or prepaid prior to the last day of the applicable Interest Period,
subject to the indemnification provisions contained in Section 4.4, provided,
that a Borrower may not so prepay Eurocurrency Rate Advances unless it shall
have provided at least three (3) Business Days’ prior written notice to the
Administrative Agent of such prepayment if the Agreed Currency is Dollars and
three (3) Business Days’ prior written notice to the Administrative Agent if the
Agreed Currency is a currency other than Dollars and provided, further, that
optional prepayments of Eurocurrency Rate Advances made pursuant to this
Section 2.4 shall be in an aggregate minimum amount of (x) $1,000,000 for Dollar
Loans and (y) 50 million Japanese Yen for Japanese Yen Loans, and in integral
multiples of $1,000,000 or 50 million Japanese Yen, as applicable, in excess
thereof (or such lesser amount as would repay all outstanding Advances).

(B) Mandatory Prepayments. If at any time and for any reason (other than
fluctuations in currency exchange rates) the Dollar Amount of the Revolving
Credit Obligations are greater than the Aggregate Revolving Loan Commitment,
either the Domestic Borrower or the Japanese Borrower shall promptly (and in any
case within three (3) Business Days) make a mandatory prepayment of the
Revolving Credit Obligations in an amount equal to such excess. In addition, if
the L/C Obligations outstanding at any time are greater than the Aggregate
Revolving Loan Commitment at such time minus the sum of the outstanding
principal amount of the Revolving Loans at such time and the outstanding
principal amount of the Swing Line Loans at such time, the Borrowers shall
either prepay the Obligations in an amount equal to such excess or deposit cash
collateral with the Administrative Agent in an amount in Dollars equal to such
excess. On the date any prepayment is received by the Administrative Agent, such
prepayment shall be applied first to Floating Rate Loans and to any Eurocurrency
Rate Loans maturing on such date and then to subsequently maturing Eurocurrency
Rate Loans in order of maturity. On the last Business Day of each month, the
Administrative Agent shall calculate the aggregate outstanding principal balance
of the Japanese Yen Loans in Dollars. If such balance, as calculated in Dollars
exceeds the Japanese Yen Sublimit by more than US$1,000,000, then the Borrowers,
within three (3) days of notice thereof from the Administrative Agent shall make
a mandatory prepayment of the Japanese Yen Loans in such amount as necessary to
cause the outstanding balance thereof to equal or be less than the Japanese Yen
Sublimit. Such calculation (and

 

25



--------------------------------------------------------------------------------

resulting prepayments) may occur more frequently during the continuance of a
Default in addition to the foregoing, if at any time: (x) the Dollar Amount of
the Revolving Credit Obligations exceeds one hundred five percent (105%) of the
Aggregate Revolving Loan Commitment, whether as a result of fluctuations in
currency exchange rates or otherwise, the Borrowers for the ratable benefit of
the Lenders shall promptly prepay Loans in an aggregate amount such that after
giving effect thereto the Dollar Amount of the Revolving Credit Obligations is
less than or equal to the Aggregate Revolving Loan Commitment.

2.5 Increases and Reduction of Revolving Loan Commitments.

(A) Increases to Aggregate Commitment.

(i) At any time, the Domestic Borrower may request that the Aggregate Revolving
Loan Commitment be increased; provided that, without the prior written consent
of all of the Lenders, (a) (x) the Aggregate Revolving Loan Commitment shall at
no time exceed $275,000,000 minus the aggregate amount of all reductions in the
Aggregate Revolving Loan Commitment previously made pursuant to Section 2.5(B)
and (y) the aggregate amount of increases to the Aggregate Revolving Loan
Commitment made pursuant to Section 2.5 shall at no time exceed $100,000,000,
(b) the Domestic Borrower shall not be entitled to make any such request more
frequently than once in each fiscal quarter, (c) each such request shall be in a
minimum amount of at least $10,000,000 and increments of $5,000,000 in excess
thereof and (d) no such increase shall result in an increase in the Japanese Yen
Sublimit. Such request shall be made in a written notice given to the
Administrative Agent and the Lenders by the Domestic Borrower not less than
fifteen (15) Business Days prior to the proposed effective date of such
increase, which notice (a “Commitment Increase Notice”) shall specify the amount
of the proposed increase in the Aggregate Revolving Loan Commitment and the
proposed effective date of such increase. In the event of such a Commitment
Increase Notice, each of the Lenders shall be given the opportunity to
participate in the requested increase ratably in proportions that their
respective Commitments bear to the Aggregate Commitment. No Lender shall have
any obligation to increase its Commitment pursuant to a Commitment Increase
Notice. On or prior to the date that is ten (10) Business Days after receipt of
the Commitment Increase Notice, each Lender shall submit to the Administrative
Agent a notice indicating the maximum amount by which it is willing to increase
its Commitment in connection with such Commitment Increase Notice (any such
notice to the Administrative Agent being herein a “Lender Increase Notice”). Any
Lender which does not submit a Lender Increase Notice to the Administrative
Agent prior to the expiration of such ten (10) Business Day period shall be
deemed to have denied any increase in its Commitment. In the event that the
increases of Commitments set forth in the Lender Increase Notices exceed the
amount requested by the Domestic Borrower in the Commitment Increase Notice, the
Administrative Agent and the Arranger shall have the right, in consultation with
the Domestic Borrower, to allocate the amount of increases necessary to meet the
Borrower’s Commitment Increase Notice. In the event that the Lender Increase
Notices are less than the amount requested by the Domestic Borrower, the
Administrative Agent shall assist and consult with the Domestic Borrower in an
effort to identify financial institutions which may be interested in becoming a
party to the Agreement and not later than three (3) Business Days prior to the
proposed effective date the Domestic Borrower may notify the Administrative
Agent of any financial institution that shall have agreed to become a “Lender”
party hereto (a “Proposed New Lender”) in connection with the Commitment
Increase Notice. Any Proposed New Lender shall

 

26



--------------------------------------------------------------------------------

be consented to by the Administrative Agent (which consent shall not be
unreasonably withheld). If the Domestic Borrower shall not have arranged any
Proposed New Lender(s) to commit to the shortfall from the Lender Increase
Notices, then the Domestic Borrower shall be deemed to have reduced the amount
of its Commitment Increase Notice to the aggregate amount set forth in the
Lender Increase Notices. Based upon the Lender Increase Notices, any allocations
made in connection therewith and any notice regarding any Proposed New Lender,
if applicable, the Administrative Agent shall notify the Domestic Borrower and
the Lenders on or before the Business Day immediately prior to the proposed
effective date of the amount of each Lender’s and Proposed New Lenders’
Commitment (the “Effective Commitment Amount”) and the amount of the Aggregate
Revolving Loan Commitment, which amounts shall be effective on the following
Business Day. Any increase in the Aggregate Revolving Loan Commitment shall be
subject to the following conditions precedent: (A) the Domestic Borrower shall
have obtained the consent thereto of each Guarantor and its reaffirmation of the
Loan Document(s) executed by it, which consent and reaffirmation shall be in
writing and in form and substance reasonably satisfactory to the Administrative
Agent, (B) as of the date of the Commitment Increase Notice and as of the
proposed effective date of the increase in the Aggregate Revolving Loan
Commitment, each of the representations and warranties of the Borrowers
hereunder shall be true and correct in all material respects as if made on and
as of such date and no event shall have occurred and then be continuing which
constitutes a Default or Unmatured Default, (C) the Domestic Borrower, the
Administrative Agent and each Proposed New Lender or Lender that shall have
agreed to provide a “Commitment” in support of such increase in the Aggregate
Revolving Loan Commitment shall have executed and delivered a “Commitment and
Acceptance” substantially in the form of Exhibit J hereto, (D) counsel for the
Borrowers and for the Guarantors shall have provided to the Administrative Agent
supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent and (E) the Domestic Borrower and the Proposed New Lender
shall otherwise have executed and delivered such other instruments and documents
as may be required under Section 4.5 or that the Administrative Agent shall have
reasonably requested in connection with such increase. If any fee shall be
charged by the Lenders in connection with any such increase, such fee shall be
in accordance with then prevailing market conditions, which market conditions
shall have been reasonably documented by the Administrative Agent to the
Domestic Borrower. Upon satisfaction of the conditions precedent to any increase
in the Aggregate Revolving Loan Commitment, the Administrative Agent shall
promptly advise the Borrowers and each Lender of the effective date of such
increase. Upon the effective date of any increase in the Aggregate Revolving
Loan Commitment that is supported by a Proposed New Lender, such Proposed New
Lender shall be a party hereto as a Lender and shall have the rights and
obligations of a Lender hereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.

(ii) For purposes of this clause (ii), the term “Buying Lender(s)” shall mean
(1) each Lender the Effective Commitment Amount of which is greater than its
Commitment prior to the effective date of any increase in the Aggregate
Commitment and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice, and the
term “Selling Lender(s)” shall mean each Lender whose Commitment under this
Agreement is not being increased from that in effect prior to such increase in
the Aggregate Commitment. Effective on the effective date of any increase in the
Aggregate Commitment pursuant to clause (i) above, each Selling Lender hereby
sells, grants, assigns and conveys to

 

27



--------------------------------------------------------------------------------

each Buying Lender, without recourse, warranty, or representation of any kind,
except as specifically provided herein, an undivided percentage in such Selling
Lender’s right, title and interest in and to its outstanding Loans and L/C
Obligations in the respective dollar amounts and percentages necessary so that,
from and after such sale, each such Selling Lender’s outstanding Loans and L/C
Obligations shall equal such Selling Lender’s Pro Rata Share (calculated based
upon the Effective Commitment Amounts) of the outstanding Loans and L/C
Obligations under this Agreement. Effective on the effective date of the
increase in the Aggregate Commitment pursuant to clause (i) above, each Buying
Lender hereby purchases and accepts such grant, assignment and conveyance from
the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Loans and L/C Obligations
purchased hereby shall equal the respective dollar amount necessary so that,
from and after such payments, each Buying Lender’s outstanding Loans and L/C
Obligations shall equal such Buying Lender’s Pro Rata Share (calculated based
upon the Effective Commitment Amounts) of the outstanding Loans and L/C
Obligations under this Agreement. Such amount shall be payable as follows:
(a) with respect to all Floating Rate Advances, on the effective date of the
increase in the Aggregate Commitment by wire transfer of immediately available
funds to the Administrative Agent and (b) with respect to all Eurocurrency Rate
Advances, unless otherwise agreed to between the Buying Lenders and Selling
Lenders, on the earlier of (i) the last day of the then current Interest Period
by wire transfer of immediately available funds to the Administrative Agent and
(ii) the date on which any such Eurocurrency Rate Loan either becomes due (by
acceleration or otherwise) or is prepaid (such earlier date being hereinafter
referred to as the “Settlement Date”) and, for purposes of calculating interest
due and payable with respect to the Eurocurrency Rate Loans, the Lenders’ Pro
Rata Shares in each such outstanding Eurocurrency Rate Loan, shall not be
adjusted by virtue of the applicable increase until such Settlement Date. The
Administrative Agent, in turn, shall wire transfer any such funds received to
the Selling Lenders, in same day funds, for the sole account of the Selling
Lenders. Each Selling Lender hereby represents and warrants to each Buying
Lender that such Selling Lender owns the Loans and L/C Obligations being sold
and assigned hereby for its own account and has not sold, transferred or
encumbered any or all of its interest in such Loans or L/C Obligations, except
for participations which will be extinguished to the extent of such payment upon
payment to Selling Lender of an amount equal to the portion of the outstanding
Loans and L/C Obligations being sold by such Selling Lender. Each Buying Lender
hereby acknowledges and agrees that, except for each Selling Lender’s
representations and warranties contained in the foregoing sentence, each such
Buying Lender has entered into its Commitment and Acceptance with respect to
such increase on the basis of its own independent investigation and has not
relied upon, and will not rely upon, any explicit or implicit written or oral
representation, warranty or other statement of the Lenders or the Administrative
Agent concerning the authorization, execution, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents. The Domestic Borrower hereby agrees to compensate each
Selling Lender for all losses, expenses and liabilities incurred by each Lender
in connection with the sale and assignment of any Eurocurrency Rate Loans
hereunder on the terms and in the manner as set forth in Section 4.4 if the
Settlement Date is a date (other than the last day of the applicable Interest
Period) on which any such Eurocurrency Rate Loans become due (by acceleration or
otherwise) or are prepaid.

(B) Reductions to Aggregate Revolving Loan Commitment. The Domestic Borrower may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part
ratably

 

28



--------------------------------------------------------------------------------

among the Lenders, in an aggregate minimum amount of $5,000,000 and integral
multiples of $5,000,000 in excess of that amount (unless the Aggregate Revolving
Loan Commitment is reduced in whole), upon at least three (3) Business Day’s
prior written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal Dollar Amount of the outstanding Revolving Credit Obligations. In
addition, the Agent or the Required Lenders may permanently reduce the Aggregate
Revolving Loan Commitment as provided in Section 7.3(A)(vi). All accrued
commitment fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder or any reduction of the
Aggregate Revolving Loan Commitment on the amount so reduced.

2.6 Method of Borrowing. Not later than 1:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan, in
immediately available funds in the Agreed Currency, to the Administrative Agent
at its address specified pursuant to Article XIV, unless the Administrative
Agent has notified the Lenders that such Loan is to be made available to a
Borrower at the Administrative Agent’s Eurocurrency Payment Office, in which
case each Lender shall make available its Loan or Loans, in funds immediately
available to the Administrative Agent at its Eurocurrency Payment Office, not
later than 1:00 p.m. (local time in the city of the Administrative Agent’s
Eurocurrency Payment Office) in the Agreed Currency designated by the
Administrative Agent. The Administrative Agent will promptly make the funds so
received from the Lenders available to such Borrower at the Administrative
Agent’s aforesaid address, as applicable.

2.7 Method of Selecting Types, Currency and Interest Periods for Advances. The
applicable Borrower shall select the Type of Advance requested by it and, in the
case of each Eurocurrency Rate Advance, the Interest Period and Agreed Currency
applicable to each Advance from time to time. All such requests shall be limited
by the terms of this Agreement, including, without limitation, the currency
restrictions set forth in Section 2.1(A). The applicable Borrower shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit B
hereto (a “Borrowing/Election Notice”) not later than 10:00 a.m. (Chicago time)
(a) on or before the Borrowing Date of each Floating Rate Advance, (b) three
(3) Business Days before the Borrowing Date for each Eurocurrency Rate Advance
to be made in Dollars and (c) three (3) Business Days before the Borrowing Date
for each Eurocurrency Rate Advance to be made in any Agreed Currency other than
Dollars, specifying: (i) the Borrowing Date (which shall be a Business Day) of
such Advance; (ii) the aggregate amount of such Advance; (iii) the Type of
Advance selected; and (iv) in the case of each Eurocurrency Rate Advance, the
Interest Period and Agreed Currency applicable thereto. Each Floating Rate
Advance and all Obligations other than Loans shall bear interest from and
including the date of the making of such Advance, in the case of such Floating
Rate Loans, and the date such Obligation is due and owing in the case of such
other Obligations, to (but not including) the date of repayment thereof at the
Floating Rate, changing when and as such Floating Rate changes. Changes in the
rate of interest on that portion of the Loans maintained as Floating Rate Loans
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurocurrency Rate Advance shall bear interest from and including the first
day of the Interest Period applicable thereto to (but not including) the last
day of such Interest Period at the Eurocurrency Rate. Changes in the rate of
interest on that portion of the Loans maintained as Eurocurrency Rate Advances
will take effect

 

29



--------------------------------------------------------------------------------

simultaneously with each change in the Applicable Eurocurrency Margin.
Notwithstanding anything to the contrary in this Agreement, the Japanese
Borrower shall not be permitted to request a Floating Rate Advance at any time.

2.8 Minimum Amount of Each Advance. Each Floating Rate Advance (other than an
Advance to repay Swing Line Loans or a Reimbursement Obligation) shall be in the
minimum amount of $1,000,000 (or the approximate Equivalent Amount of any Agreed
Currency other than Dollars) (and in multiples of $500,000 (or the approximate
Equivalent Amount of any Agreed Currency other than Dollars) if in excess
thereof); provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Loan Commitment. Each Eurocurrency Rate
Advance shall be in the minimum amount of $1,000,000 (and in multiples of
$500,000 if in excess thereof).

2.9 Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances.

(A) Right to Convert. A Borrower may elect from time to time, subject to the
provisions of Section 2.3 and this Section 2.9, to convert all or any part of a
Loan of any Type extended to it into any other Type or Types of Loans; provided
that any conversion of any Eurocurrency Rate Advance shall be made on, and only
on, the last day of the Interest Period applicable thereto.

(B) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurocurrency Rate Loans. Eurocurrency Rate Loans in Dollars shall continue as
Eurocurrency Rate Loans in Dollars until the end of the then applicable Interest
Period therefor, at which time such Eurocurrency Rate Loans shall be
automatically converted into Floating Rate Loans unless the applicable Borrower
shall have given the Administrative Agent a Borrowing/Election Notice in
accordance with Section 2.9(D) requesting that, at the end of such Interest
Period, such Eurocurrency Rate Loans continue as a Eurocurrency Rate Loan.
Unless a Borrowing/Election Notice shall have timely been given in accordance
with the terms of this Section 2.9, Eurocurrency Rate Advances in an Agreed
Currency other than Dollars shall automatically continue as Eurocurrency Rate
Advances in the same Agreed Currency with an Interest Period of one month.

(C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or Section 2.9(B), (x) no
Floating Rate Loan or Eurocurrency Rate Loan in Dollars may be converted into or
continued as a Eurocurrency Rate Loan (except with the consent of the Required
Lenders) when any Default or Unmatured Default has occurred and is continuing
and (y) no Eurocurrency Rate Loan in an Agreed Currency other than Dollars may
be converted into or continued as a Eurocurrency Rate Loan in an Agreed Currency
other than Dollars with an Interest Period greater than one month (except with
the consent of the Required Lenders) when any Unmatured Default has occurred and
is continuing.

(D) Borrowing/Election Notice. The applicable Borrower shall give the
Administrative Agent an irrevocable Borrowing/Election Notice of each conversion
of a Floating Rate Loan into a Eurocurrency Rate Loan or continuation of a
Eurocurrency Rate Loan not later than 10:00 a.m. (Chicago time) (x) three
(3) Business Days prior to the date of the requested conversion or

 

30



--------------------------------------------------------------------------------

continuation with respect to any Loan to be converted or continued as a
Eurocurrency Rate Loan in Dollars and (y) three (3) Business Days prior to the
date of the requested conversion or continuation with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan in an Agreed Currency other
than Dollars, specifying: (1) the requested date (which shall be a Business Day)
of such conversion or continuation; (2) the amount and Type of the Loan to be
converted or continued; and (3) the amount of Eurocurrency Rate Loan(s) into
which such Loan is to be converted or continued, the Agreed Currency and the
duration of the Interest Period applicable thereto.

(E) Limitations on Conversions. Notwithstanding anything to the contrary set
forth herein, at the election of the applicable Borrower under this Section 2.9,
(i) Eurocurrency Rate Advances in an Agreed Currency may be converted and/or
continued as Eurocurrency Rate Advances only in the same Agreed Currency and
(ii) the Japanese Borrower shall not be permitted to request that any
Eurocurrency Rate Advance be converted into a Floating Rate Advance at any time.

2.10 Default Rate. After the occurrence and during the continuance of a Default,
at the option of the Administrative Agent or at the direction of the Required
Lenders, (a) the interest rate(s) applicable to the Obligations resulting from
Floating Rate Advances, Swing Line Loans or Eurocurrency Rate Advances in
Dollars shall be equal to the Floating Rate, changing as and when the Floating
Rate changes plus two percent (2.00%) per annum for all such Loans and other
Obligations, (b) the interest rate applicable to Obligations resulting from
Eurocurrency Rate Advances in an Agreed Currency other than Dollars shall be
equal to the Eurocurrency Rate for Loans in the applicable Agreed Currency as
determined for a one-month Interest Period (changing as and when such
Eurocurrency Rate and Interest Period changes) plus two percent (2.00%) per
annum for all such Loans and Obligations, and (c) the fees payable under
Section 3.7 with respect to Letters of Credit shall be equal to the Applicable
L/C Fee Percentage plus two percent (2.00%) per annum.

2.11 Method of Payment. All payments of principal, interest, fees, commissions
and L/C Obligations hereunder shall be made, without setoff, deduction or
counterclaim, in immediately available funds to the Administrative Agent (i) at
the Administrative Agent’s address specified pursuant to Article XIV, with
respect to Advances or other Obligations denominated in Dollars and (ii) at the
Administrative Agent’s Eurocurrency Payment Office with respect to any Advance
or other Obligations denominated in an Agreed Currency other than Dollars, or at
any other Lending Installation of the Administrative Agent specified in writing
by the Administrative Agent to the applicable Borrower, by 2:00 p.m. (Chicago
time) on the date when due and shall be made ratably among the Lenders (unless
such amount is not to be shared ratably in accordance with the terms hereof).
Each Advance shall be repaid or prepaid in the Agreed Currency in which it was
made in the amount borrowed and interest payable thereon shall also be paid in
such currency. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds which the Administrative Agent received at
its address specified pursuant to Article XIV or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.
Each Borrower authorizes the Administrative Agent to charge the account of such
Borrower maintained with JPMorgan for each payment of principal, interest, fees
and commissions owed by such Borrower as it becomes due hereunder; provided,
that the account of

 

31



--------------------------------------------------------------------------------

the Domestic Borrower may be charged for all such amounts owed by it and the
Japanese Borrower. The Domestic Borrower authorizes the Administrative Agent to
charge the account of such Borrower maintained with JPMorgan for each payment of
L/C Obligations as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to the Issuing Bank, in the case of payments required to be
made by the Domestic Borrower to the Issuing Bank pursuant to Article III.

(b) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall be made to the Administrative Agent in such
amount and such type of the New Currency or Dollars as shall be equivalent to
the amount of such payment otherwise due hereunder in the Original Currency. In
addition, notwithstanding the foregoing provisions of this Section, if, after
the making of any Advance in any currency other than Dollars, a Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in the type of currency in which such Advance was made because of the imposition
of any such currency control or exchange regulation, then such Advance shall
instead be repaid when due in Dollars in a principal amount equal to the Dollar
Amount (as of the date of repayment) of such Advance.

2.12 Evidence of Debt.

(A) Each Lender shall maintain in accordance with its usual practice an account
or accounts (a “Loan Account”) evidencing the indebtedness of the Borrowers to
such Lender owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(B) The Register maintained by the Administrative Agent pursuant to
Section 13.3(C) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to
Section 13.3, (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(v) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.

(C) The entries made in the Loan Account, the Register and the other accounts
maintained pursuant to subsections (A) or (B) of this Section shall be prima
facie evidence of the information set forth therein, and, unless a Borrower
objects to information contained in the Loan Accounts, the Register or the other
accounts within thirty (30) days of such Borrower’s receipt of such information,
shall constitute an account stated; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of such Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

(D) Any Lender may request that the Revolving Loans made by it each be evidenced
by a promissory note substantially in the form of Exhibit K-1 or Exhibit K-2, as
applicable, hereto to evidence such Lender’s Revolving Loans. In such event, the
applicable Borrower shall prepare, execute and deliver to such Lender a
promissory note for such Loans payable to the order of such Lender and
substantially in the form of Exhibit K-1 or Exhibit K-2, as applicable, hereto.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 13.3) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.13 Telephonic Notices. Each Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
reasonably believes to be acting on behalf of such Borrower. Each Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
signed by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall be prima facie evidence of the information set forth
therein. In case of disagreement concerning such notices, if the Administrative
Agent has recorded telephonic Borrowing/Election Notices, such recordings will
be made available to the applicable Borrower upon such Borrower’s request
therefor.

2.14 Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Loan and Control Accounts.

(A) Promise to Pay. The Domestic Borrower unconditionally promises to pay when
due the principal amount of each Loan and all other Obligations incurred by it
or by the Japanese Borrower, and to pay all unpaid interest accrued thereon, in
accordance with the terms of this Agreement and the other Loan Documents. The
Japanese Borrower unconditionally promises to pay when due the principal amount
of each Loan and all other Obligations incurred by it, and to pay all unpaid
interest accrued thereon, in accordance with the terms of this Agreement and the
other Loan Documents.

(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurocurrency Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurocurrency Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on such Eurocurrency Rate Loan having an interest period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Notwithstanding anything to the contrary in this
Agreement, solely with respect to interest which shall accrue on Eurocurrency
Rate Loans owing by the Japanese Borrower during the first ninety days after the
Closing Date, such interest shall be payable at the end of such ninety day
period. Thereafter, interest shall be payable in accordance with the terms

 

33



--------------------------------------------------------------------------------

otherwise set forth herein. Interest accrued on the principal balance of all
other Obligations shall be payable in arrears (i) on each Payment Date,
commencing on the first such Payment Date to occur following the incurrence of
such Obligation, (ii) upon repayment thereof in full or in part, and (iii) if
not theretofore paid in full, at the time such other Obligation becomes due and
payable (whether by acceleration or otherwise).

(C) Commitment Fees and Administrative Agent’s Fees. The Domestic Borrower shall
pay to the Administrative Agent, for the account of the Lenders in accordance
with their Pro Rata Shares, from and after the Closing Date until the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole, a
commitment fee accruing at the rate of the then Applicable Commitment Fee
Percentage, on the amount by which (A) the Aggregate Revolving Loan Commitment
in effect from time to time exceeds (B) the Revolving Credit Obligations
(excluding the outstanding principal amount of the Swing Line Loans) in effect
from time to time. All such commitment fees payable under this clause (C) shall
be payable quarterly in arrears on each Payment Date occurring after the Closing
Date (with the first such payment being calculated for the period from the
Closing Date and ending on December 31, 2006), on the date of any reduction of
the Aggregate Revolving Loan Commitment for the amount so reduced and, in
addition, on the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole.

(i) The Borrowers agree to pay to the Administrative Agent for the sole account
of the Administrative Agent and the Arranger (unless otherwise agreed between
the Administrative Agent and the Arranger and any Lender) the fees set forth in
the letter agreement among the Administrative Agent, the Arranger and the
Borrowers dated September 18, 2006, payable at the times and in the amounts set
forth therein.

(D) Interest and Fee Basis; Applicable Floating Rate Margins, Applicable
Eurocurrency Margin; Applicable Commitment Fee Percentage and Applicable L/C Fee
Percentage.

(i) Interest on Eurocurrency Rate Loans, interest on Floating Rate Loans where
interest is calculated by reference to the Federal Funds Effective Rate and fees
shall be calculated for actual days elapsed on the basis of a 360-day year for
actual days elapsed. Interest on Floating Rate Loans where interest is
calculated by reference to the Prime Rate shall be calculated for actual days
elapsed on the basis of a 365, or when appropriate 366, day year. Interest shall
be payable for the day an Obligation is incurred but not for the day of any
payment on the amount paid if payment is received prior to 2:00 p.m. (local
time) at the place of payment. If any payment of principal of or interest on a
Loan or any payment of any other Obligations shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

 

34



--------------------------------------------------------------------------------

(ii) The Applicable Floating Rate Margin, Applicable Eurocurrency Margin,
Applicable Commitment Fee Percentage and Applicable L/C Fee Percentage shall be
determined from time to time by reference to the table set forth below, on the
basis of the then applicable Leverage Ratio:

 

Leverage Ratio

   Applicable Eurocurrency
Margin/Applicable L/C
Fee Percentage     Applicable
Floating Rate
Margin     Applicable
Commitment Fee
Percentage  

Level I: Less than or equal to 1.00 to 1.00

   0.450 %   0.00 %   0.090 %

Level II: Greater than 1.00 to 1.00 and less than or equal to 1.50 to 1.00

   0.550 %   0.00 %   0.125 %

Level III: Greater than 1.50 to 1.00 and less than or equal to 2.00 to 1.00

   0.700 %   0.00 %   0.150 %

Level IV: Greater than 2.00 to 1.00 and less than or equal to 2.50 to 1.00

   0.875 %   0.00 %   0.175 %

Level V: Greater than 2.50 to 1.00

   1.125 %   0.00 %   0.225 %

(iii) For purposes of Section 2.14(D)(ii), the Leverage Ratio shall be
calculated as provided in Section 7.4(A). Upon receipt of the financial
statements delivered from time to time pursuant to Section 7.1(A), the
Applicable Floating Rate Margin, the Applicable Eurocurrency Margin, the
Applicable Commitment Fee Percentage and the Applicable L/C Fee Percentage shall
be adjusted. Each such adjustment shall be effective five (5) Business Days
following the Administrative Agent’s receipt of the relevant financial
statements and the compliance certificates required to be delivered in
connection therewith pursuant to Section 7.1(A); provided, that if the Domestic
Borrower shall not have delivered its financial statements when required under
Section 7.1(A), then, commencing on the date upon which such financial
statements should have been delivered and continuing until such financial
statements, are actually delivered, it shall be assumed for purposes of
determining the Applicable Floating Rate Margin, the Applicable Eurocurrency
Margin, the Applicable Commitment Fee Percentage and the Applicable L/C Fee
Percentage that the Leverage Ratio is greater than 2.50 to 1.00 pricing
corresponding with such ratio shall apply. Notwithstanding the foregoing or
anything to the contrary set forth herein, so long as no Default or Unmatured
Default is outstanding, Level I shall be in effect for purposes of this
Section 2.14 from the Closing Date through the earlier of the required date on
which financials are to be delivered for the quarter ended September 30, 2006
and the actual date on which such financials are delivered.

2.15 Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Borrowing/Election Notice, and
repayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate and Agreed Currency applicable to each
Eurocurrency Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.

 

35



--------------------------------------------------------------------------------

2.16 Lending Installations. Each Lender may book its Loans or Letters of Credit
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation. Each Lender may, by written or facsimile notice to
the Administrative Agent and the Borrowers, designate a Lending Installation
through which Loans will be made by it and for whose account Loan payments
and/or payments of L/C Obligations are to be made.

2.17 Non-Receipt of Funds by the Administrative Agent.

(A) Non-Receipt of Funds from Lenders. Unless the Administrative Agent shall
have been notified by a Lender prior to the time such Lender’s share of any such
Advance is to be made by such Lender that such Lender does not intend to make
its share of such requested Advance available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may, in reliance upon such assumption (but shall not be obligated to), make
available to the applicable Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date the Advance is made, the Administrative Agent shall
be entitled to recover such amount on demand from such Lender (or, if such
Lender fails to pay such amount forthwith upon such demand, from the applicable
Borrower) together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the applicable
Borrower and ending on (but excluding) the date the Administrative Agent
recovers such amount, at a rate per annum equal to the Federal Funds Effective
Rate from such Lender, or, if from the applicable Borrower, at a rate per annum
equal to the interest rate applicable to such Advance.

(B) Non-Receipt of Funds from the Borrower. Unless the Administrative Agent
shall have been notified by the applicable Borrower prior to the time such
Borrower is scheduled to make a payment of principal, interest or commitment
fees hereunder that such Borrower does not intend to make such payment available
to the Administrative Agent (or, in the case of the Japanese Borrower, that
neither it nor the Domestic Borrower shall make such scheduled payment), the
Administrative Agent may assume that such Borrower has made such payment
available to the Administrative Agent on the date such amount is due, and the
Administrative Agent may, in reliance upon such assumption (but shall not be
obligated to), make available to the Lenders a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by the applicable Borrower on the date such amount is due and payable hereunder,
the Administrative Agent shall be entitled to recover such amount on demand from
such Borrower (or, if such Borrower fails to pay such amount forthwith upon such
demand, from the Lenders) together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to the
Lenders and ending on (but excluding) the date the Administrative Agent recovers
such amount, at a rate per annum equal to the interest rate applicable to such
Obligation hereunder and, from the Lenders, at a rate per annum equal to the
Federal Funds Effective Rate. Demands hereunder on the Japanese Borrower may be
simultaneously made on the Domestic Borrower.

 

36



--------------------------------------------------------------------------------

2.18 Termination Date. This Agreement shall be effective until the Termination
Date. Notwithstanding the termination of this Agreement, until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied in cash, all financing arrangements among the Borrowers and
the Lenders shall have been terminated (including under Hedging Agreements or
other agreements with respect to Hedging Obligations) and all of the Letters of
Credit shall have expired, been canceled or terminated, been cash collateralized
in a manner reasonably acceptable to the Issuing Bank and the Administrative
Agent or been supported by backstop letters of credit reasonably acceptable to
the Issuing Bank and the Administrative Agent, all of the rights and remedies
under this Agreement and the other Loan Documents shall survive.

2.19 Replacement of Certain Lenders. In the event a Lender (“Affected Lender”)
shall have: (i) failed to fund its Pro Rata Share of any Advance requested by a
Borrower, or to fund a Revolving Loan in order to repay Swing Line Loans or
Reimbursement Obligations, which such Lender is obligated to fund under the
terms of this Agreement and which failure has not been cured, (ii) requested
compensation from either Borrower under Sections 4.1, 4.2, 4.5 or 4.8 to recover
Taxes, Other Taxes or other additional costs incurred by such Lender which are
not being incurred generally by the other Lenders, (iii) delivered a notice
pursuant to Section 4.3 claiming that such Lender is unable to extend
Eurocurrency Rate Loans to the Borrowers for reasons not generally applicable to
the other Lenders or (iv) has invoked Section 10.2, then, in any such case, the
Domestic Borrower or the Administrative Agent may make written demand on such
Affected Lender (with a copy to the Administrative Agent in the case of a demand
by the Domestic Borrower and a copy to the Domestic Borrower in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 13.3 which the Domestic Borrower or the Administrative
Agent, as the case may be, shall have engaged for such purpose (“Replacement
Lender”), all of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, its
Revolving Loan Commitment, all Loans owing to it, all of its participation
interests in existing Letters of Credit, and its obligation to participate in
additional Letters of Credit and Swing Line Loans hereunder) in accordance with
Section 13.3. The Administrative Agent agrees, upon the occurrence of such
events with respect to an Affected Lender and upon the written request of the
Domestic Borrower, to use its reasonable efforts to obtain the commitments from
one or more financial institutions to act as a Replacement Lender. Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 4.1, 4.2, 4.5 or 4.8 with respect to such Affected Lender and
compensation payable under Section 2.14(C) in the event of any replacement of
any Affected Lender under clause (ii) or clause (iii) of this Section 2.19;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.1, 4.2, 4.4, 4.5, 4.8 and 10.6, as well as to any fees
accrued for its account hereunder and not yet paid, and shall continue to be
obligated under Section 11.8. Upon the replacement of any Affected Lender
pursuant to this Section 2.19, the provisions of Section 9.2 shall continue to
apply with respect to Loans which are then outstanding with respect to which the
Affected Lender failed to fund its Pro Rata Share and which failure has not been
cured.

 

37



--------------------------------------------------------------------------------

2.20 Judgment Currency. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due from a Borrower
hereunder in the currency expressed to be payable herein (the “Specified
Currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main office in Chicago, Illinois on the Business Day
preceding that on which the final, non-appealable judgment is given. The
obligations of a Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 12.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

2.21 Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations.

(A) Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance in any Agreed
Currency other than Dollars, if there shall occur on or prior to the date of
such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Borrowers, the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Rate Loans
comprising such Advance to be denominated in the Agreed Currency, specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to the Borrowers, and the Lenders, and such Eurocurrency Rate
Loans shall not be denominated in such currency but shall be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice, as Floating Rate Loans, unless the applicable Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, in which the denomination of such Loans would in the
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice.

 

38



--------------------------------------------------------------------------------

(B) Calculation of Amounts. Except as set forth below, all amounts referenced in
this Article II shall be calculated using the Dollar Amount determined based
upon the Equivalent Amount in effect as of the date of any determination
thereof; provided, however, that to the extent the Borrowers shall be obligated
hereunder to pay in Dollars any Advance denominated in a currency other than
Dollars, such amount shall be paid in Dollars using the Dollar Amount of the
Advance (calculated based upon the Equivalent Amount in effect on the date of
payment thereof) and in the event that a Borrower does not reimburse the
Administrative Agent and the Lenders are required to fund a purchase of a
participation in such Advance, such purchase shall be made in Dollars in an
amount equal to the Dollar Amount of such Advance (calculated based upon the
Equivalent Amount in effect on the date of payment thereof). Notwithstanding
anything herein to the contrary, the full risk of currency fluctuations shall be
borne by the Borrowers and each Borrower agrees to indemnify and hold harmless
the Issuing Bank, the Administrative Agent and the Lenders from and against any
loss resulting from any borrowing denominated in a currency other than in
Dollars and for which the Lenders are not reimbursed on the day of such
borrowing as it relates to such Borrower’s respective obligations.

ARTICLE III: THE LETTER OF CREDIT FACILITY

3.1 Obligation to Issue Letters of Credit. Subject to the terms and conditions
of this Agreement and in reliance upon the representations, warranties and
covenants of the Domestic Borrower herein set forth, the Issuing Bank hereby
agrees to issue for the account of the Domestic Borrower through the Issuing
Bank’s branches as it and the Domestic Borrower may jointly agree, one or more
Letters of Credit denominated solely in Dollars in accordance with this Article
III, from time to time during the period, commencing on the Initial Funding Date
and ending on the fifth (5th) Business Day prior to the Revolving Loan
Termination Date.

3.2 Types and Amounts. The Issuing Bank shall not have any obligation to and the
Issuing Bank shall not:

(i) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (a) the Dollar Amount of Revolving Credit Obligations at such time
would exceed the Aggregate Revolving Loan Commitment at such time, or (b) the
aggregate outstanding Dollar Amount of the L/C Obligations would exceed
$25,000,000; or

(ii) issue (or amend) any Letter of Credit which has an expiration date later
than the date which is the earlier of (a) one (1) year after the date of
issuance thereof or (b) five (5) Business Days immediately preceding the
Revolving Loan Termination Date; provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(b) above).

3.3 Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, the obligation of the Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

 

39



--------------------------------------------------------------------------------

(i) a Borrower or a Guarantor shall have delivered to the Issuing Bank at such
times and in such manner as the Issuing Bank may reasonably prescribe, a request
for issuance of such Letter of Credit in substantially the form of Exhibit C
hereto, duly executed applications for such Letter of Credit, and such other
documents, instructions and agreements as may be required pursuant to the terms
thereof (all such applications, documents, instructions, and agreements being
referred to herein as the “L/C Documents”), and the proposed Letter of Credit
shall be reasonably satisfactory to the Issuing Bank as to form and content; and

(ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit and no law, rule or
regulation applicable to the Issuing Bank and no request or directive (whether
or not having the force of law) from a Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit or request that the Issuing Bank refrain
from the issuance of Letters of Credit generally or the issuance of that Letter
of Credit.

3.4 Procedure for Issuance of Letters of Credit. (a) Subject to the terms and
conditions of this Article III and provided that the applicable conditions set
forth in Sections 5.1 and 5.2 hereof have been satisfied, the Issuing Bank
shall, on the requested date, issue a Letter of Credit on behalf of the Domestic
Borrower which Letter of Credit may be requested by either Borrower or a
Guarantor in accordance with the Issuing Bank’s usual and customary business
practices and, in this connection, the Issuing Bank may assume that the
applicable conditions set forth in Section 5.2 hereof have been satisfied unless
it shall have received notice to the contrary from the Administrative Agent or a
Lender or has knowledge that the applicable conditions have not been met.

(b) The Issuing Bank shall give the Administrative Agent written or telecopy
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit, provided, however, that the failure to provide
such notice shall not result in any liability on the part of the Issuing Bank.

(c) The Issuing Bank shall not extend (including as a result of any evergreen
provision) or amend any Letter of Credit unless the requirements of this
Section 3.4 are met as though a new Letter of Credit was being requested and
issued.

3.5 Letter of Credit Participation. Immediately upon the issuance of each Letter
of Credit hereunder, each Lender with a Pro Rata Share shall be deemed to have
automatically, irrevocably and unconditionally purchased and received from the
Issuing Bank an undivided interest and participation in and to such Letter of
Credit, the obligations of the Domestic Borrower in respect thereof, and the
liability of the Issuing Bank thereunder (collectively, an “L/C Interest”) in an
amount equal to the Dollar Amount available for drawing under such Letter of
Credit multiplied by such Lender’s Pro Rata Share. The Issuing Bank will notify
each Lender promptly upon presentation to it of an L/C Draft or upon any other
draw under a Letter of Credit. On or before the Business Day on which the
Issuing Bank makes payment of each such L/C Draft or, in the case of any other
draw on a Letter of Credit, on demand by the Administrative Agent or the Issuing
Bank, in either case, to the extent the Domestic Borrower

 

40



--------------------------------------------------------------------------------

fails to reimburse the Issuing Bank on such date in an amount equal to such
payment or draw, each Lender shall make payment to the Administrative Agent, for
the account of the Issuing Bank, in Dollars in immediately available funds in an
amount equal to such Lender’s Pro Rata Share of the Dollar Amount of such
payment or draw. The obligation of each Lender to reimburse the Issuing Bank
under this Section 3.5 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 3.5, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided, however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the Issuing Bank for such amount in accordance with this Section 3.5.

3.6 Reimbursement Obligation. The Domestic Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Lenders, the amount of each advance drawn under or pursuant
to a Letter of Credit or an L/C Draft related thereto (such obligation of the
Domestic Borrower to reimburse the Administrative Agent for an advance made
under a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by the Domestic Borrower no later than the
Business Day on which the Issuing Bank makes payment of each such L/C Draft or,
in the case of any other draw on a Letter of Credit, the date specified in the
demand of the Issuing Bank. If the Domestic Borrower at any time fails to repay
a Reimbursement Obligation pursuant to this Section 3.6, the Domestic Borrower
shall be deemed to have elected to borrow Revolving Loans from the Lenders, as
of the date of the advance giving rise to the Reimbursement Obligation, equal in
amount to the Dollar Amount of the unpaid Reimbursement Obligation. Such
Revolving Loans shall be made as of the date of the payment giving rise to such
Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to an
Advance of Revolving Loans. Such Revolving Loans shall constitute a Floating
Rate Advance, the proceeds of which Advance shall be used to repay such
Reimbursement Obligation. If, for any reason, the Domestic Borrower fails to
repay a Reimbursement Obligation on the day such Reimbursement Obligation arises
and, for any reason, the Lenders are unable to make or have no obligation to
make Revolving Loans, then such Reimbursement Obligation shall bear interest
from and after such day, until paid in full, at the interest rate applicable to
a Floating Rate Advance.

3.7 Letter of Credit Fees. The Domestic Borrower agrees to pay:

(i) quarterly, in arrears, to the Administrative Agent for the ratable benefit
of the Lenders, except as set forth in Section 9.2, a letter of credit fee at a
rate per annum equal to the Applicable L/C Fee Percentage on the average daily
outstanding Dollar Amount available for drawing under all Letters of Credit;

(ii) quarterly, in arrears, to the Issuing Bank, a letter of credit fronting fee
at a rate per annum equal to 0.125% on the average daily outstanding Dollar
Amount available for drawing under all Letters of Credit issued by the Issuing
Bank; and

 

41



--------------------------------------------------------------------------------

(iii) to the Issuing Bank, all customary fees and other issuance, amendment,
cancellation, document examination, negotiation, transfer and presentment
expenses and related charges in connection with the issuance, amendment,
cancellation, presentation of L/C Drafts, negotiation, transfer and the like
customarily charged by the Issuing Bank with respect to standby and commercial
Letters of Credit, including, without limitation, standard commissions with
respect to commercial Letters of Credit, payable at the time of invoice of such
amounts. In determining such charges, the Issuing Bank shall treat the Domestic
Borrower in a manner similar to other similarly situated customers of such
Issuing Bank.

3.8 Reporting Requirements. Upon the reasonable request of any Lender, the
Issuing Bank shall furnish to such Lender copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which the Issuing Bank is party, and the Administrative Agent shall notify such
Lender of the face amount of all outstanding Letters of Credit as of the date of
such request.

3.9 Indemnification; Exoneration. (A) In addition to amounts payable as
elsewhere provided in this Article III, the Domestic Borrower hereby agrees to
protect, indemnify, pay and save harmless the Administrative Agent, the Issuing
Bank and each Lender from and against any and all liabilities and costs which
the Administrative Agent, the Issuing Bank or such Lender may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit other than, in the case of the Issuing Bank, as a result of its
Gross Negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction, or (ii) the failure of the Issuing Bank to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).

(B) As among the Borrowers, the Lenders, the Administrative Agent and the
Issuing Bank, the Domestic Borrower assumes all risks of the acts and omissions
of, or misuse of such Letter of Credit by, the beneficiary of any Letters of
Credit. In furtherance and not in limitation of the foregoing, neither the
Administrative Agent, the Issuing Bank nor any Lender shall be responsible (in
the absence of Gross Negligence or willful misconduct in connection therewith,
as determined by the final judgment of a court of competent jurisdiction):
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit (provided the provisions of this clause (iii) shall not
prejudice or impair any claims the Domestic Borrower may bring under applicable
law for the wrongful honor of a drawing under a Letter of Credit); (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telecopy, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by

 

42



--------------------------------------------------------------------------------

the beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; and (viii) for any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Bank and the Lenders,
including, without limitation, any Governmental Acts. None of the above shall
affect, impair, or prevent the vesting of the Issuing Bank’s rights or powers
under this Section 3.9.

(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the Issuing Bank, the Administrative Agent or any Lender under
any resulting liability to either Borrower or relieve either Borrower of any of
its obligations hereunder to any such Person.

(D) Without prejudice to the survival of any other agreement of the Domestic
Borrower hereunder, the agreements and obligations of the Domestic Borrower
contained in this Section 3.9 shall survive the payment in full of principal and
interest hereunder, the termination of the Letters of Credit, the termination of
this Agreement until all Letters of Credit shall have expired and all
indebtedness, liabilities and obligations under this Article III shall have been
paid in full.

3.10 Cash Collateral. Notwithstanding anything to the contrary herein or in any
application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Domestic Borrower shall, upon the Administrative
Agent’s or the Required Lenders’ demand, deliver to the Administrative Agent for
the benefit of the Lenders and the Issuing Bank, cash, or other collateral of a
type satisfactory to the Required Lenders, having a value, as determined by such
Lenders, equal to the aggregate outstanding L/C Obligations; provided, that upon
the occurrence of a Default pursuant to clause (ii) of Section 8.1(F) or any of
clauses (iii), (iv) or (vi) of Section 8.1(G), such delivery shall be made
automatically without any requirement of demand by the Administrative Agent or
any other Person. In addition, if the Revolving Credit Availability is at any
time less than the amount of contingent L/C Obligations outstanding at any time,
the Domestic Borrower shall deposit cash collateral with the Administrative
Agent in an amount equal to the amount by which such L/C Obligations exceed such
Revolving Credit Availability. Any such collateral shall be held by the
Administrative Agent in a separate account appropriately designated as a cash
collateral account in relation to this Agreement and the Letters of Credit and
retained by the Administrative Agent for the benefit of the Lenders and the
Issuing Bank as collateral security for the Domestic Borrower’s obligations in
respect of this Agreement and each of the Letters of Credit and L/C Drafts. Such
amounts shall be applied to reimburse the Issuing Bank for drawings or payments
under or pursuant to Letters of Credit or L/C Drafts, or if no such
reimbursement is required, but a Default has occurred and is continuing, to
payment of such of the other Obligations as the Administrative Agent shall
determine. If no Default shall be continuing, amounts remaining in any cash
collateral account established pursuant to this Section 3.10 which are not to be
applied to reimburse the Issuing Bank for amounts actually paid or to be paid by
the Issuing Bank in respect of a Letter of Credit or L/C Draft, shall be
returned to the Domestic Borrower (after deduction of the Administrative Agent’s
reasonable out-of-pocket expenses incurred in connection with such cash
collateral account). Any cash collateral deposited under this Section 3.10, and
all interest earned thereon, shall be held by the Administrative Agent and
invested and reinvested at the reasonable and customary expense and written
direction of the Domestic Borrower in U.S. Treasury bills with maturities of no
more than ninety (90) days from the date of investment.

 

43



--------------------------------------------------------------------------------

ARTICLE IV: YIELD PROTECTION; TAXES

4.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental rule, regulation, policy, guideline or directive
(whether or not having the force of law), or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender or applicable Lending Installation with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

(A) subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Loans or L/C Interests, or

(B) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurocurrency Rate Advances), or

(C) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Loans or L/C Interests or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Loans or
L/C Interests, or requires any Lender or any applicable Lending Installation to
make any payment calculated by reference to the amount of Loans or L/C Interests
held or interest received by it, by an amount deemed material by such Lender,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Loans, L/C
Interests or Revolving Loan Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Loans, L/C
Interests or Revolving Loan Commitment, then, within 15 days of demand by such
Lender, the Borrowers, with respect to their Loans and other Obligations
hereunder, shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased net cost or reduction in amount
received.

4.2 Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrowers shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans, L/C
Interests or its Revolving Loan Commitment hereunder (after taking into account
such Lender’s policies as to capital adequacy). “Change” means (i) any change
after the date of this Agreement in the Risk-Based Capital Guidelines or
(ii) any adoption of or change in any other law, governmental

 

44



--------------------------------------------------------------------------------

or quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

4.3 Availability of Types of Advances. If any Lender reasonably determines that
maintenance of its Eurocurrency Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders reasonably determine that
(i) deposits of a type and maturity appropriate to match fund Eurocurrency Rate
Advances are not available or (ii) the interest rate applicable to Eurocurrency
Rate Advances does not accurately reflect the cost of making or maintaining
Eurocurrency Rate Advances, then the Administrative Agent shall suspend the
availability of Eurocurrency Rate Advances and require any affected Eurocurrency
Rate Advances to be repaid or converted to Floating Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 4.4.

4.4 Funding Indemnification. If any payment of a Eurocurrency Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency Rate
Advance is not made on the date specified by a Borrower for any reason other
than default by the Lenders, the Borrowers will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurocurrency Rate Advance and any loss or cost arising as a result
of the failure of a Borrower to prepay any Eurocurrency Rate Advance for which a
notice of prepayment has been given pursuant to the Loan Documents.

4.5 Taxes. To the extent permitted by law, all payments by the Borrowers to or
for the account of any Lender or the Administrative Agent hereunder or under any
of the Loan Documents shall be made free and clear of and without deduction for
any and all Taxes. If a Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Lender, Issuing Bank or
the Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.5) such Lender, Issuing Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) such Borrower shall
make such deductions, (c) such Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) such Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

(i) To the extent permitted by law, each Borrower hereby agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, charges or similar

 

45



--------------------------------------------------------------------------------

levies which arise from any payment made hereunder or under any Note issued by
it or from the execution or delivery of, or otherwise with respect to, this
Agreement or any Note issued by it (“Other Taxes”).

(ii) To the extent permitted by law, each Borrower hereby agrees to indemnify
the Administrative Agent and each Lender for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 4.5) paid by the Administrative Agent or such
Lender and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within 30 days of the date the Administrative Agent or such Lender makes
demand therefor pursuant to Section 4.6, unless the applicable Borrower, in good
faith and in a court of competent jurisdiction, has challenged the accrual of
such Taxes, Other Taxes and related payments or its obligation to make indemnity
payments to the Administrative Agent or such Lender, in which case such
indemnity payment shall be made if a final non-appealable judgment is rendered
in such matter which runs in favor of the Administrative Agent or such Lender or
which confirms the applicable Borrower’s obligation to pay such Taxes, Other
Taxes or related amounts.

(iii) (A) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten (10) Business Days after the date of this Agreement,
(i) deliver to each of the Borrowers and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrowers and the
Administrative Agent an appropriate and duly completed United States Internal
Revenue Form W-8 or W-9, as the case may be, and certify that it is entitled to
an exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrowers and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrowers or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrowers and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

(B) Each Lender that is seeking relief from Japanese income tax on interest
pursuant to the Income Tax Convention between Japan and the United States of
America (each a “US Lender”) agrees that it will, at least 10 Business Days
prior to the first date on which interest or fees are payable hereunder to such
US Lender by the Japanese Borrower, deliver to each of the Japanese Borrower and
the Administrative Agent two duly completed and fully executed originals of
(i) such Japanese forms as are required from time to time by applicable law,
rule or

 

46



--------------------------------------------------------------------------------

regulation, including, as of the date hereof, the following forms which are
attached hereto as Exhibit N-1 and which shall be registered with the district
director of the appropriate district tax office in Japan: Form 2 – “Application
Form For Income Tax Convention (Relief from Japanese Income Tax on Interest)”
and Form 17 – “Attachment Form For Limitation on Benefits Article”, and
(ii) such U.S. forms as are required from time to time by applicable law, rule,
regulation or treaty, including, as of the date hereof, the following form which
is attached hereto as Exhibit N-2, which shall be registered with the district
director of the appropriate district tax office in Japan, and which is completed
by the IRS: Form 6166. Such forms, and documents showing “the details of
circumstances evidencing the satisfaction of the conditions” entered in line 5,
as referred to in Note 13 of Form 2 (including a Japanese translation if the
documents are not written in Japanese), if required, when taken together,
evidence the fact that such US Lender is entitled to receive payments of
interest under this Agreement without deduction or withholding of any Japanese
income taxes. In the event a US Lender is not legally entitled to receive or
deliver such forms under the laws of Japan or the laws of the United States of
America, a duly authorized officer of such US Lender shall deliver a certificate
indicating that such US Lender is permitted under the provisions of applicable
tax treaties or applicable laws to receive interest on Loans made to the
Japanese Borrower without deduction or withholding of any Japanese income tax.
Any US Lender that delivers such a certificate shall indemnify the Japanese
Borrower for any and all losses, costs or expenses which may arise if the
certification set forth therein is inaccurate or is not effective to establish
an exemption from deduction or withholding of any tax. Each US Lender further
undertakes to deliver to each of the Japanese Borrower and the Administrative
Agent (x) renewals or additional copies of the above-described forms (or any
successor forms) on or before the date that such forms expire or become
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Japanese Borrower or the
Administrative Agent. All forms, amendments or certificates described above
shall certify that such US Lender is entitled to receive interest payments under
this Agreement without deduction or withholding of any Japanese income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred which renders such forms or certificates inapplicable
or insufficient or which would prevent such US Lender from duly completing and
delivering any such form, certificate or amendment with respect to it or which
reduces or eliminates such US Lender’s right to receive interest payments
without any deduction or withholding of Japanese income tax, and such US Lender
advises the Japanese Borrower and the Administrative Agent that it is not
capable of receiving interest payments without any deduction or withholding of
Japanese income tax.

(C) Each Lender that is seeking relief from Japanese income tax on interest
pursuant to any tax treaty between Japan and the jurisdiction under which such
Lender is organized (each a “Treaty Lender”) agrees that it will, at least 10
Business Days prior to the first date on which interest or fees are payable
hereunder to such Treaty Lender by the Japanese Borrower, deliver to each of the
Japanese Borrower and the Administrative Agent two duly completed and fully
executed originals of (i) such Japanese forms as are required from time to time
by applicable law, rule, regulation or treaty, and (ii) such forms (promulgated
by the appropriate authorities of the jurisdiction under which such Treaty
Lender is organized) as are required from time to time by applicable law, rule,
regulation or treaty. Such forms, and documents containing all information
required by any tax treaty between Japan and the jurisdiction under which such
Treaty Lender is organized, when taken together, evidence the fact that such
Treaty Lender is

 

47



--------------------------------------------------------------------------------

entitled to receive payments of interest under this Agreement without deduction
or withholding of any Japanese income taxes or with deduction or withholding at
a reduced rate. In the event a Treaty Lender is not legally entitled to receive
or deliver such forms under the laws of Japan or the laws of the jurisdiction
under which such Treaty Lender is organized, a duly authorized officer of such
Treaty Lender shall deliver a certificate indicating that such Treaty Lender is
permitted under the provisions of applicable tax treaties or applicable laws to
receive interest on Loans made to the Japanese Borrower without the applicable
deduction or withholding of any Japanese income tax or with deduction or
withholding at a reduced rate. Any Treaty Lender that delivers such a
certificate shall indemnify the Japanese Borrower for any and all losses, costs
or expenses which may arise if the certification set forth therein is inaccurate
or is not effective to establish an exemption from deduction or withholding of
any tax. If a Lender under this paragraph (C) is only entitled to withhold or
deduct at a reduced rate in respect of Japanese income taxes, neither Borrower
shall be required to indemnify or gross-up such Lender for the amount of such
reduced withholding or deduction. Each Treaty Lender further undertakes to
deliver to each of the Japanese Borrower and the Administrative Agent
(x) renewals or additional copies of the above-described forms (or any successor
forms) on or before the date that such forms expire or become obsolete, and
(y) after the occurrence of any event requiring a change in the most recent
forms so delivered by it, such additional forms or amendments thereto as may be
reasonably requested by the Japanese Borrower or the Administrative Agent. All
forms, amendments or certificates described above shall certify that such Treaty
Lender is entitled to receive interest payments under this Agreement without
deduction or withholding of any Japanese income taxes, or with deduction or
withholding at a reduce rate, unless an event (including without limitation any
change in treaty, law or regulation) has occurred which renders such forms or
certificates inapplicable or insufficient or which would prevent such Treaty
Lender from duly completing and delivering any such form, certificate or
amendment with respect to it or which reduces or eliminates such Treaty Lender’s
right to receive interest payments without any (or with a limited) deduction or
withholding of Japanese income tax, and such Treaty Lender advises the Japanese
Borrower and the Administrative Agent that it is not capable of receiving
interest payments without any deduction or withholding of Japanese income tax,
or with deduction or withholding at a reduced rate.

(iv) (A) For any period during which a Non-U.S. Lender has failed to provide the
Borrowers with an appropriate form pursuant to clause (iii)(A) above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iii)(A) above, the Borrowers shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(B) For any period during which a US Lender has failed to provide the Japanese
Borrower with an appropriate form or certificate pursuant to clause (iii)(B)
above (unless such failure is due to a change in treaty, law or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form or certificate
originally was required to be provided), such US Lender shall not be entitled

 

48



--------------------------------------------------------------------------------

to indemnification under this Section 4.5 with respect to Taxes imposed by
Japan; provided that, should a US Lender which is otherwise exempt from or
subject to a reduced rate of withholding tax become subject to Taxes because of
its failure to deliver a form required under clause (iii)(B) above, the Japanese
Borrower shall take such steps, at the expense of such US Lender, as such US
Lender shall reasonably request to assist such US Lender to recover such Taxes.

(C) For any period during which a Treaty Lender has failed to provide the
Japanese Borrower with an appropriate form or certificate pursuant to clause
(iii)(C) above (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form or
certificate originally was required to be provided), such Treaty Lender shall
not be entitled to indemnification under this Section 4.5 with respect to Taxes
imposed by Japan; provided that, should a Treaty Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (iii)(C)
above, the Japanese Borrower shall take such steps, at the expense of such
Treaty Lender, as such Treaty Lender shall reasonably request to assist such
Treaty Lender to recover such Taxes.

(v) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrowers
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

(vi) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent). The
obligations of the Lenders under this Section 4.5(vi) shall survive the payment
of the Obligations, the termination of the Letters of Credit and termination of
this Agreement.

4.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurocurrency Rate Loans to reduce any liability of the Borrowers to such
Lender under Sections 4.1, 4.2, 4.5 and 4.8 or to avoid the unavailability of
Eurocurrency Rate Advances under Section 4.3, so long as such designation is
not, in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrowers (with a copy
to the Administrative Agent) as to the amount due, if any, under Section 4.1,
4.2, 4.4, 4.5 or 4.8 as promptly as practicable but in any event within ninety
(90) days after it obtains actual knowledge

 

49



--------------------------------------------------------------------------------

thereof. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be prima
facie evidence of the information set forth therein. Determination of amounts
payable under such Sections in connection with a Eurocurrency Rate Loan shall be
calculated as though each Lender funded its Eurocurrency Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrowers of such written statement. The obligations
of the Borrowers under Sections 4.1, 4.2, 4.4, 4.5 and 4.8 shall survive payment
of the Obligations, termination of the Letters of Credit and termination of this
Agreement.

4.7 Limitation of Japanese Borrower Liability. Notwithstanding anything to the
contrary in this Article IV, the Japanese Borrower shall only be liable for
amounts owing under this Article IV in connection with its Loans and other
Obligations. The Japanese Borrower shall not be liable for amounts owing under
this Article IV in connection with the Domestic Borrower’s Loans and other
Obligations.

4.8 Non-U.S. Reserve Costs or Fees. If any law or any governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender or any applicable Lending Installation, and the result
of the foregoing is to increase the cost to such Lender or applicable Lending
Installation of making or maintaining its Loans to the Japanese Borrower or its
Revolving Loan Commitment in respect of the Japanese Borrower or to reduce the
return received by such Lender or applicable Lending Installation in connection
with such Loans or its Revolving Loan Commitment in respect of the Japanese
Borrower, then, within 15 days of demand by such Lender, the Japanese Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received. The Domestic
Borrower shall make any such payment to the applicable Lender if the Japanese
Borrower fails to make such payment.

ARTICLE V: CONDITIONS PRECEDENT

5.1 Initial Advances and Letters of Credit. The Lenders shall not be required to
make the initial Loans or issue or participate in any Letters of Credit unless:

(A) the Domestic Borrower has furnished to the Administrative Agent each of the
following, with sufficient copies for the Lenders, all in form and substance
satisfactory to the Administrative Agent and the Lenders:

(i) Copies of the certificate of incorporation (or equivalent organizational
document(s)) of the Borrowers and each of the Guarantors (collectively, the
“Loan Parties”), together with all amendments and, where applicable, a
certificate of good standing, both certified by the appropriate governmental
officer in its jurisdiction of organization;

 

50



--------------------------------------------------------------------------------

(ii) Copies, certified by the Secretary or Assistant Secretary of each of the
Loan Parties, of its By-Laws and of its Board of Directors’ resolutions, or the
equivalents thereof (and resolutions of other bodies, if any are deemed
necessary by counsel for any Lender), authorizing the execution of the Loan
Documents entered into by it;

(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Loan Parties, which shall identify by name and title
and bear the signature of the officers of the Loan Parties authorized to sign
the Loan Documents and of each Borrower authorized to make borrowings hereunder,
upon which certificate the Lenders shall be entitled to rely until informed of
any change in writing by the applicable Borrower;

(iv) The written opinions of counsel to the Borrowers and the Guarantors,
addressed to the Administrative Agent and the Lenders, in substantially the form
attached hereto as Exhibits E-1 and E-2 and containing assumptions and
qualifications acceptable to the Administrative Agent and the Lenders;

(v) Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Officer;

(vi) Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, all of the
documents reflected on the List of Closing Documents attached as Exhibit F to
this Agreement;

(vii) Evidence satisfactory to the Administrative Agent that the Borrowers have
paid to the Administrative Agent and the Arranger the fees agreed to in the fee
letter dated September 18, 2006, among the Administrative Agent, the Arranger
and the Borrower; and

(viii) Evidence satisfactory to the Administrative Agent that the Borrowers have
paid to the Administrative Agent the fees owing hereunder to the Administrative
Agent and the Lenders.

(B) The Administrative Agent shall have determined to its reasonable
satisfaction that there exists no injunction or temporary restraining order
which, in the judgment of the Administrative Agent, would prohibit the making of
the Loans or any litigation seeking such an injunction or restraining order.

5.2 Each Advance and Letter of Credit. The Lenders shall not be required to make
any Advance, or issue any Letter of Credit, unless on the applicable Borrowing
Date, or in the case of a Letter of Credit, the date on which the Letter of
Credit is to be issued:

(A) There exists no Default or Unmatured Default;

(B) The representations and warranties contained in Article VI (other than such
representations and warranties as are made as of a specific date, in which case,
such representations and warranties shall be true in all material respects as of
such date) are true and correct in all material respects as of such Borrowing
Date except for changes in the Schedules to this Agreement reflecting
transactions permitted by or not in violation of this Agreement; and

 

51



--------------------------------------------------------------------------------

(C) The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment;

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by each Borrower that the conditions contained in
Sections 5.2(A) and (B) have been satisfied. The Required Lenders may require a
duly completed officer’s certificate in substantially the form of Exhibit G
hereto as a condition to making an Advance.

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, the Domestic
Borrower (and the Japanese Borrower, subject to Sections 1.3(B) and 4.7, hereby
acknowledges and agrees that (i) unless any representation or warranty contained
in this Article VI expressly relates solely to the Domestic Borrower, the
Japanese Borrower is deemed to make such representation or warranty as a
“Borrower” and (ii) for a determination of compliance with any representation or
warranty, the Japanese Borrower, unless expressly excluded, shall also be
considered a “Subsidiary” of the Domestic Borrower for purposes of this Article
VI) represents and warrants as follows to each Lender and the Administrative
Agent as of the Closing Date (with the understanding that each reference to
Borrower and its Subsidiaries in this Article shall mean the Domestic Borrower
and its Subsidiaries), giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, and thereafter on each
date as required by Section 5.2 (other than with respect to those
representations and warranties made as of a specific date, in which case, such
representations and warranties shall be true in all material respects as of such
date):

6.1 Organization; Corporate Powers. The Borrower and each of its Subsidiaries
(A) is a corporation, limited liability company, partnership or other commercial
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (B) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could reasonably be
expected to have a Material Adverse Effect, and (C) has all requisite power and
authority to own, operate and encumber its property and to conduct its business
as presently conducted.

6.2 Authority.

(A) The Borrower and each of its Subsidiaries has the requisite corporate or
limited liability company power and authority to execute, deliver and perform
each of the Loan Documents which are to be executed by it or which have been
executed by it as required by this Agreement and the other Loan Documents.

(B) The execution, delivery and performance, as the case may be, of each of the
Loan Documents which must be executed or filed by the Borrower or any of its
Subsidiaries or which have been executed as required by this Agreement, the
other Loan Documents or otherwise and to which the Borrower or any of its
Subsidiaries is party, and the consummation of the transactions contemplated
thereby, have been duly approved by the respective boards of directors

 

52



--------------------------------------------------------------------------------

and, if necessary, the shareholders of the Borrower and its Subsidiaries, and
such approvals have not been rescinded. No other corporate action or proceedings
on the part of the Borrower or its Subsidiaries are necessary to consummate the
transactions contemplated by the Loan Documents.

(C) Each of the Loan Documents to which the Borrower or any of its Subsidiaries
is a party has been duly executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms (except as enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally), is in
full force and effect.

6.3 No Conflict; Governmental Consents. The execution, delivery and performance
of each of the Loan Documents to which the Borrower or any of its Subsidiaries
is a party do not and will not (A) conflict with the certificate or articles of
incorporation or by-laws (or equivalent charter documents) of the Borrower or
any such Subsidiary, (B) (i) constitute a tortious interference with any
Contractual Obligation of any Person which could reasonably be expected to have
a Material Adverse Effect, (ii) conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law which could reasonably be expected to have a Material Adverse
Effect, or (iii) conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under any material
Contractual Obligation of the Borrower or any such Subsidiary, or require
termination of any such material Contractual Obligation, (C) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Borrower or any such Subsidiary, other than Liens
permitted or created by the Loan Documents, or (D) require any approval of the
Borrower’s or any such Subsidiary’s Board of Directors or shareholders except
such as have been obtained or the failure of which to obtain could not
reasonably be expected to have a Material Adverse Effect. The execution,
delivery and performance of each of the Loan Documents to which the Borrower or
any of its Subsidiaries is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, except filings, consents or notices which have been
made, obtained or given, or which, if not made, obtained or given, individually
or in the aggregate could not reasonably be expected to have a Material Adverse
Effect.

6.4 Financial Statements.

(A) Complete copies of the unaudited financial statements of the Domestic
Borrower and its Subsidiaries for the quarter ended June 30, 2006 have been
delivered to the Administrative Agent.

(B) Complete copies of the audited financial statements of the Domestic Borrower
and its Subsidiaries for the fiscal year ended March 31, 2006 and the audit
report related thereto have been delivered to the Administrative Agent.

(C) The financial statements referred to in clauses (A) and (B) above were each
prepared in accordance with Agreement Accounting Principles and fairly present
in all material respects the consolidated financial condition and operations of
the Domestic Borrower and its Subsidiaries at such dates and the results of
operations for the respective periods then ended.

 

53



--------------------------------------------------------------------------------

6.5 No Material Adverse Change. Since March 31, 2006, there has occurred no
change in the business, properties, condition (financial or otherwise),
performance, results of operations or prospects of either Borrower, or the
Borrower and its Subsidiaries taken as a whole or any other event which has had
or could reasonably be expected to have a Material Adverse Effect.

6.6 Taxes.

(A) Tax Examinations. Except as could not reasonably be expected to have a
Material Adverse Effect, all deficiencies which have been asserted against the
Borrower or any of the Borrower’s Subsidiaries as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled,
or are being contested in good faith and adequate reserves have been
established, and no issue has been raised by any taxing authority in any such
examination which, by application of similar principles, reasonably can be
expected to result in assertion by such taxing authority of a material
deficiency for any other year not so examined which has not been reserved for in
the Borrower’s consolidated financial statements to the extent, if any, required
by Agreement Accounting Principles. Except as permitted pursuant to
Section 7.2(D), neither the Borrower nor any of the Borrower’s Subsidiaries
anticipates any material tax liability with respect to the years which have not
been closed pursuant to applicable law.

(B) Payment of Taxes. All material tax returns and reports of the Borrower and
its Subsidiaries required to be filed have been timely filed, and all material
taxes, assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Borrower has no knowledge of any proposed
tax assessment against the Borrower or any of its Subsidiaries that will have or
could reasonably be expected to have a Material Adverse Effect.

6.7 Litigation; Loss Contingencies and Violations. Except as could not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 6.7 (the “Disclosed Litigation”), there is no action, suit, proceeding,
arbitration or, to the Borrower’s knowledge, investigation before or by any
Governmental Authority or private arbitrator pending or, to the Borrower’s
knowledge, threatened against the Borrower, any of its Subsidiaries or any
property of any of them. Neither any of the Disclosed Litigation nor any action,
suit, proceeding, arbitration or investigation which has commenced since the
Closing Date (or the most recent update of the Disclosed Litigation)
(i) challenges the validity or the enforceability of any material provision of
the Loan Documents (unless if such claim is brought by any Person other than the
Borrower, any Guarantor or any of their Affiliates, such claim has no reasonable
likelihood of success on the merits) or (ii) has or could reasonably be expected
to have a Material Adverse Effect. There is no material loss contingency within
the meaning of Agreement Accounting Principles which has not been reflected in
the consolidated financial statements of the Domestic Borrower prepared and
delivered pursuant to Section 7.1(A) for the fiscal period during which such
material loss contingency was incurred. Neither the Borrower nor any of its
Subsidiaries is (A) in violation of any applicable Requirements of Law which
violation will have or could reasonably be expected to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which will have or could
reasonably be expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

6.8 Subsidiaries. Schedule 6.8 to this Agreement (i) contains a description of
the corporate structure of the Domestic Borrower, its Subsidiaries and any other
Person in which the Domestic Borrower or any of its Subsidiaries holds an Equity
Interest; and (ii) accurately sets forth (A) the correct legal name, the
jurisdiction of organization and the jurisdictions in which each of the Domestic
Borrower and the direct and indirect Subsidiaries of the Domestic Borrower are
qualified to transact business as a foreign corporation, (B) the authorized,
issued and outstanding shares of each class of Capital Stock of the Domestic
Borrower and each of its Subsidiaries and the owners of such shares (both as of
the Initial Funding Date and on a fully-diluted basis), and (C) a summary of the
direct and indirect partnership, joint venture, or other Equity Interests, if
any, of the Domestic Borrower and each Subsidiary of the Domestic Borrower in
any Person that is not a corporation. After the formation or acquisition of any
New Subsidiary permitted under Section 7.3(D), if requested by the
Administrative Agent, the Domestic Borrower shall provide a supplement to
Schedule 6.8 to this Agreement. The outstanding Capital Stock of the Domestic
Borrower and each of the Domestic Borrower’s Subsidiaries (to the extent such
Subsidiaries are corporations) is duly authorized, validly issued, fully paid
and nonassessable and is not Margin Stock.

6.9 ERISA. (A) Set forth in Part A of Schedule 6.9 is a true and complete list
of each Plan that, as of the date of this Agreement, is or was an “employee
pension benefit plan” (as such term is defined in Section 3(2) of ERISA). Set
forth in Part A of Schedule 6.9 is a true and complete list of each Plan that,
as of the date of this Agreement, is or was an “employee welfare benefit plan”
(as such term is defined in Section 3(1) of ERISA).

(B) Set forth in Part B of Schedule 6.9 is a true and complete list of each
Non-ERISA Commitment adopted by the Borrower or any of its Subsidiaries and in
effect as of the date of this Agreement. Part B of Schedule 6.9 also includes a
true and complete list of each Non-ERISA Commitment which as of the date of this
Agreement the Borrower or any of its Subsidiaries intends to adopt. Part B of
Schedule 6.9 contains a true and complete description, as of the date of this
Agreement, of all oral Non-ERISA Commitments. The Borrower has not as of the
date of this Agreement adopted any Non-ERISA Commitment other than those
described on Schedule 6.9.

(C) For purposes of this Section 6.9(C), “material” means any amount,
noncompliance or basis for liability which could reasonably be likely to subject
the Borrower or any of its Subsidiaries to liability, individually or in the
aggregate of an amount in excess of $15,000,000. Except as disclosed on Part C
of Schedule 6.9, no Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Borrower nor any member of the Controlled
Group has incurred any material liability to the PBGC which remains outstanding
other than the payment of premiums, and there are no premium payments which have
become due which are unpaid. With respect to each Benefit Plan, Schedule B to
the most recent annual report filed with the IRS with respect to such plan is
complete and accurate. Since the date of each such Schedule B, there has been no
material adverse change in the funding status or financial condition of the
Benefit Plan relating to such Schedule B. As of the last day of the most recent

 

55



--------------------------------------------------------------------------------

prior plan year, the market value of assets under each Benefit Plan, other than
any Multiemployer Plan, was not by a material amount less than the present value
of benefit liabilities thereunder (determined in accordance with the actuarial
valuation assumptions described therein). Neither the Borrower nor any member of
the Controlled Group has (i) failed to make a required contribution or payment
to a Multiemployer Plan of a material amount or (ii) incurred a material
complete or partial withdrawal under Section 4203 or Section 4205 of ERISA from
a Multiemployer Plan. Neither the Borrower nor any member of the Controlled
Group has failed to make an installment or any other payment of a material
amount required under Section 412 of the Code on or before the due date for such
installment or other payment. Neither the Borrower nor any member of the
Controlled Group is required to provide security of a material amount to a
Benefit Plan pursuant to Section 401(a)(29) of the Code due to a plan amendment
that results in an increase in current liability for the plan year. Neither the
Borrower nor any of its Subsidiaries maintains or contributes to any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA or any other
arrangement which provides benefits to one or more employees, officers,
directors, or consultants after termination of employment other than as required
by Section 601 of ERISA and other than any such plan or arrangement with respect
to which the Borrower and its Subsidiaries do not have any liability of a
material amount. Each Plan which is intended to be qualified under
Section 401(a) of the Code as currently in effect is so qualified, and each
trust related to any such Plan is exempt from federal income tax under
Section 501(a) of the Code as currently in effect. With respect to each Plan,
the Borrower and all Subsidiaries and all fiduciaries are in compliance in all
material respects with the responsibilities, obligations and duties imposed on
them by ERISA and the Code. Each Plan and Non-ERISA Commitment complies in all
material respects in form, and has been administered in all material respects in
accordance with its terms and, in accordance with all laws and regulations,
including but not limited to ERISA and the Code. There is no material action,
suit or claim pending or threatened with respect to any Plan other than routine
claims for benefits. There have been no and there is no prohibited transaction
described in Sections 406 of ERISA or 4975 of the Code with respect to any Plan
for which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Borrower to material liability. Neither
the Borrower nor any member of the Controlled Group has taken or failed to take
any action which would constitute or result in a Termination Event, which action
or inaction could reasonably be expected to subject the Borrower or any of its
Subsidiaries to material liability. Neither the Borrower nor any Subsidiary is
subject to any material liability under, or has any potential material liability
under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA and no other member of
the Controlled Group is subject to any material liability under, or has any
potential material liability under, Section 4063, 4064, 4069, 4204 or 4212(c) of
ERISA. Neither the Borrower nor any of its Subsidiaries has, by reason of the
transactions contemplated by this Agreement or any of the other Loan Documents,
any obligation to make any payment to any current or former employee, director,
officer or consultant pursuant to any Plan or Non-ERISA Commitment or any
obligation to make any such payment at a time earlier than when it would be
otherwise payable.

6.10 Accuracy of Information. The written information, exhibits and reports
furnished by or on behalf of the Borrower and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Borrower and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the

 

56



--------------------------------------------------------------------------------

Lenders pursuant to the terms thereof, taken as a whole, do not contain as of
the date furnished any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading; provided, that with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that no assurance has been or will be given that any projections will be
achieved).

6.11 Securities Activities. Neither the Borrower nor any of its Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

6.12 Material Agreements. There exists no default by the Borrower or any of its
Subsidiaries, or, to the best of the Borrower’s knowledge, by any other party
under any Contractual Obligation to which the Borrower or any of its
Subsidiaries are party, which default is reasonably likely to have a Material
Adverse Effect.

6.13 Compliance with Laws. The Borrower and its Subsidiaries are in compliance
with all Requirements of Law (other than Environmental, Health and Safety
Requirements of Law, compliance with which shall be governed pursuant to the
provisions of Section 6.18 below) applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

6.14 Assets and Properties. The Borrower and each of its Subsidiaries has good
and marketable title to all of its assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its leased assets (except insofar as marketability may be limited by any laws
or regulations of any Governmental Authority affecting such assets), and all
such assets and property are free and clear of all Liens, except Liens permitted
under Section 7.3(B). Substantially all of the assets and properties owned by,
leased to or used by the Borrower and/or each such Subsidiary of the Borrower
are in adequate operating condition and repair, ordinary wear and tear excepted.
Neither this Agreement nor any other Loan Document, nor any transaction
contemplated under any such agreement, will affect any right, title or interest
of the Borrower or such Subsidiary in and to any of such assets in a manner that
has or could reasonably be expected to have a Material Adverse Effect.

6.15 Statutory Indebtedness Restrictions. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.

6.16 Insurance. The insurance policies and programs in effect with respect to
the respective properties, assets, liabilities and business of the Borrower and
its Subsidiaries reflect coverage that is reasonably consistent with prudent
industry practice.

6.17 Labor Matters. To the best of the Borrower’s knowledge, no attempt to
organize the employees of the Borrower, and no labor disputes, strikes or
walkouts affecting the operations of the Borrower or any of its Subsidiaries, is
pending, or, to the Borrower’s knowledge, threatened, planned or contemplated,
which has or could reasonably be expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

6.18 Environmental Matters. (A) Except as disclosed on Schedule 6.18 to this
Agreement

(i) the operations of the Borrower and its Subsidiaries comply in all material
respects with applicable Environmental, Health or Safety Requirements of Law;

(ii) the Borrower and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;

(iii) neither the Borrower, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Borrower’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Borrower or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;

(iv) there is not now, nor to the Borrower’s or any of its Subsidiaries’
knowledge has there ever been at any time during or prior to the Borrower’s or
any of its Subsidiaries’ use thereof, on or in the real property used by the
Borrower or any of its Subsidiaries any landfill, waste pile, underground
storage tanks, aboveground storage tanks, surface impoundment or hazardous waste
storage facility of any kind (as defined in RCRA or any state equivalent), any
polychlorinated biphenyls (PCBs) used in hydraulic oils, electric transformers
or other equipment, or any asbestos containing material that would be reasonably
likely to result in material remediation costs or material penalties to the
Borrower or any of its Subsidiaries; and

(v) neither the Borrower nor any of its Subsidiaries has any material Contingent
Obligation in connection with any Release or threatened Release of a Contaminant
into the environment.

(B) For purposes of this Section 6.18 “material” means any noncompliance or
basis for liability which could reasonably be likely to subject the Borrower or
any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $15,000,000.

6.19 Benefits. Each of the Japanese Borrower, the Domestic Borrower and the
Guarantors will benefit from the financing arrangement established by this
Agreement. The Administrative Agent and the Lenders have stated and the Domestic
Borrower acknowledges that, but for the agreement by each of the Guarantors to
execute and deliver the Guaranty, the Administrative Agent and the Lenders would
not have made available the credit facilities established hereby on the terms
set forth herein.

 

58



--------------------------------------------------------------------------------

6.20 Foreign Employee Benefit Matters. (A) Each Foreign Employee Benefit Plan is
in compliance in all material respects with all laws, regulations and rules
applicable thereto and the respective requirements of the governing documents
for such Plan; (B) the aggregate of the accumulated benefit obligations under
all Foreign Pension Plans does not exceed to any material extent the current
fair market value of the assets held in the trusts or similar funding vehicles
for such Plans; (C) with respect to any Foreign Employee Benefit Plan maintained
or contributed to by the Borrower or any Subsidiary or any member of its
Controlled Group (other than a Foreign Pension Plan), reasonable reserves have
been established in accordance with prudent business practice or where required
by ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (D) there are no material actions, suits or claims (other than
routine claims for benefits) pending, or to the knowledge of the Borrower and
its Subsidiaries, threatened against the Borrower and its Subsidiaries or any
member of its Controlled Group with respect to any Foreign Employee Benefit
Plan. For purposes of this Section 6.20, the term “material” shall have the
meaning set forth in Section 6.9.

ARTICLE VII: COVENANTS

The Borrower (and the Japanese Borrower, subject to Sections 1.3(B) and 4.7)
hereby acknowledges and agrees that (i) unless any covenant contained in this
Article VII expressly relates solely to the Domestic Borrower, the Japanese
Borrower is deemed to make such covenant as a “Borrower” and (ii) a
determination of compliance with any covenant, the Japanese Borrower, unless
expressly excluded, shall also be considered a “Subsidiary” of the Domestic
Borrower for purposes of this Article VII) covenants and agrees (with the
understanding that each reference to Borrower and its Subsidiaries in this
Article shall mean the Domestic Borrower and its Subsidiaries) that so long as
any Revolving Loan Commitments are outstanding and thereafter until all of the
Obligations (other than contingent indemnity and reimbursement obligations)
shall have been fully paid and satisfied in cash, all financing arrangements
among the Borrower and the Lenders shall have been terminated (including under
Hedging Agreements or other agreements with respect to Hedging Obligations) and
all of the Letters of Credit shall have expired, been canceled or terminated,
unless the Required Lenders shall otherwise give prior written consent:

7.1 Reporting. The Borrower shall:

(A) Financial Reporting. Furnish to the Administrative Agent:

(i) Quarterly Reports. As soon as practicable, and in any event within fifty
(50) days after the end of each of the first three fiscal quarters of the
Domestic Borrower’s fiscal year (beginning with the fiscal quarter ended
September 30, 2006; provided that it is acknowledged and agreed that the
Domestic Borrower shall not be required to deliver the information required by
this clause (i) for the fiscal quarter ended December 31, 2006 solely on the
condition that the contemplated change in the Domestic Borrower’s fiscal year is
consummated effective as of December 31, 2006), (a) so long as the Domestic
Borrower is a reporting company under the Securities and Exchange Act of 1934,
the Domestic Borrower’s quarterly report on Form 10-Q (or any replacement form
adopted by the Commission) and (b) if the Domestic Borrower is no longer a
reporting company under the Securities and Exchange Act of 1934, the
consolidated balance sheet of the

 

59



--------------------------------------------------------------------------------

Domestic Borrower and its Subsidiaries as at the end of such period and the
related consolidated statements of income and cash flows of the Domestic
Borrower and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
in either such case, certified by an Authorized Officer of the Domestic Borrower
on behalf of the Domestic Borrower as fairly presenting in all material respects
the consolidated financial position of the Domestic Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with Agreement Accounting
Principles, subject to normal year-end audit adjustments.

(ii) Annual Reports. As soon as practicable, and in any event within ninety-five
(95) days after the end of each fiscal year (beginning with the fiscal year
ending December 31, 2006), (a) so long as the Domestic Borrower is a reporting
company under the Securities and Exchange Act of 1934, the Domestic Borrower’s
annual report on Form 10-K (or any replacement form adopted by the Commission)
and (b) if the Domestic Borrower is no longer a reporting company under the
Securities and Exchange Act of 1934, the consolidated balance sheet of the
Domestic Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Domestic Borrower and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year along
with consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4, and, in either case, an audit
report on such financial statements (other than the consolidating schedules) of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated and consolidating financial position of the
Domestic Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and cash flows for the periods indicated in conformity with
Agreement Accounting Principles and that the examination by such accountants in
connection with such consolidated and consolidating financial statements has
been made in accordance with generally accepted auditing standards.

(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(A), an
Officer’s Certificate of the Borrower, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit H attached hereto and made a
part hereof, signed by an Authorized Officer of the Domestic Borrower, setting
forth calculations for the period which demonstrate compliance, when applicable,
with the provisions of Sections 7.3(A) through (N) and Section 7.4, and which
(x) calculate the Leverage Ratio for purposes of determining the Applicable
Floating Rate Margin, the Applicable Eurocurrency Margin, the Applicable
Commitment Fee Percentage and the Applicable L/C Fee Percentage then in effect
and (y) set forth the Domestic Borrower’s determination of such Applicable
Floating Rate Margin, Applicable Eurocurrency Margin, Applicable Commitment Fee
Percentage and Applicable L/C Fee Percentage then in effect (which determination
shall be subject to review and approval by the Administrative Agent).

 

60



--------------------------------------------------------------------------------

(B) Notice of Default and Adverse Developments. Promptly upon any Authorized
Officer of the Borrower obtaining knowledge (i) of any condition or event which
constitutes a Default or Unmatured Default, or becoming aware that any Lender or
Administrative Agent has given any written notice with respect to a claimed
Default or Unmatured Default under this Agreement, (ii) that any Person has
given any written notice to the Borrower or any Subsidiary of the Borrower or
taken any other action with respect to a claimed default or event or condition
of the type referred to in Section 8.1(E), or (iii) that any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect has occurred, deliver notice to the Administrative Agent
specifying (a) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (b) the notice given or action
taken by such Person in connection therewith, and (c) what action the Borrower
has taken, is taking and proposes to take with respect thereto. Notwithstanding
the foregoing, in no event shall the Administrative Agent be deemed to have
knowledge of any such default, Default, Unmatured Default, condition or event
until the Administrative Agent shall have received written notice thereof from
the Borrower or a Lender.

(C) Lawsuits. (i) Promptly upon the Borrower obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries not
previously disclosed pursuant to Section 6.7, which action, suit, proceeding,
governmental investigation or arbitration exposes, or in the case of multiple
actions, suits, proceedings, governmental investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Borrower’s reasonable judgment, the Borrower or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $15,000,000, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; (ii) promptly
upon the Borrower or any of its Subsidiaries obtaining knowledge of any material
adverse developments with respect to any of the Disclosed Litigation, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters, and (iii) in
addition to the requirements set forth in clauses (i) and (ii) of this
Section 7.1(C), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information, to the extent permitted by law, as may be reasonably
available to it that would not jeopardize any attorney-client privilege by
disclosure to the Lenders to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters.

 

61



--------------------------------------------------------------------------------

(D) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:

(i) (a) within ten (10) Business Days after the Borrower obtains knowledge that
a Termination Event has occurred, a written statement of an Authorized Officer
of the Borrower describing such Termination Event and the action, if any, which
the Borrower has taken, is taking or proposes to take with respect thereto, and
when known, any action taken or threatened by the IRS, DOL or PBGC with respect
thereto and (b) within ten (10) Business Days after any member of the Controlled
Group obtains knowledge that a Termination Event has occurred which could
reasonably be expected to subject the Borrower to liability individually or in
the aggregate in excess of $15,000,000, a written statement of an Authorized
Officer of the Borrower describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;

(ii) within ten (10) Business Days after the Borrower or any of its Subsidiaries
obtains knowledge that a prohibited transaction (as defined in Sections 406 of
ERISA or Section 4975 of the Code) has occurred with respect to any Plan, or
that the IRS or DOL or any other Governmental Authority is investigating, or
otherwise reviewing whether any such prohibited transaction might have occurred,
a statement of an Authorized Officer of the Borrower describing such transaction
and the action which the Borrower or such Subsidiary has taken, is taking or
proposes to take with respect thereto;

(iii) within fifteen (15) Business Days after the material increase in the
benefits of any existing Plan or the establishment of any new Plan or the
commencement of, or obligation to commence, contributions to any Plan or
Multiemployer Plan to which the Borrower or any member of the Controlled Group
was not previously contributing, notification of such increase, establishment,
commencement or obligation to commence and the amount of such contributions;

(iv) within ten (10) Business Days after the Borrower or any of its Subsidiaries
receives notice of any unfavorable determination letter from or of any
investigation or review by the IRS regarding the qualification of a Plan under
Section 401(a) of the Code, a copy of such letter;

(v) within fifteen (15) Business Days after the establishment of any foreign
employee benefit plan or the commencement of, or obligation to commence,
contributions to any foreign employee benefit plan to which the Borrower or any
Subsidiary was not previously contributing, notification of such establishment,
commencement or obligation to commence and the amount of such contributions;

(vi) within fifteen (15) Business Days after request by the Administrative Agent
or any Lender therefor, a copy of the most recent annual report (form 5500
series), including Schedule B thereto, as filed with the DOL, IRS or PBGC, a
copy of such annual report;

(vii) within fifteen (15) Business Days after request by the Administrative
Agent or any Lender therefor, each actuarial report received by the Borrower or
any member of the Controlled Group with respect to any Benefit Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan, a copy of
such report;

 

62



--------------------------------------------------------------------------------

(viii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Borrower or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received;

(ix) within ten (10) Business Days after receipt by the Borrower or any member
of the Controlled Group of any notice of the PBGC’s intention to terminate a
Benefit Plan or to have a trustee appointed to administer a Benefit Plan, a copy
of such notice;

(x) within ten (10) Business Days after receipt by the Borrower or any member of
the Controlled Group of a notice from a Multiemployer Plan regarding the
imposition of withdrawal liability, a copy of such notice;

(xi) within ten (10) Business Days after the Borrower or any member of the
Controlled Group fails to make an installment or any other payment required
under Section 412 of the Code on or before the due date for such installment or
payment, a notification of such failure; and

(xii) within ten (10) Business Days after the Borrower or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

For purposes of this Section 7.1(D), the Borrower, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Borrower or any member of the
Controlled Group or any such Subsidiary is the plan sponsor.

(E) Other Indebtedness. Deliver to the Administrative Agent and to each Lender
(i) a copy of each notice or communication regarding potential or actual
defaults (including any accompanying officer’s certificate) delivered by or on
behalf of the Borrower or any of its Subsidiaries to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice or other communication is delivered to such holders and (ii) a copy
of each notice or other communication regarding potential or actual defaults
received by the Borrower or any of its Subsidiaries from the holders of Material
Indebtedness pursuant to the terms of such Material Indebtedness, such delivery
to be made promptly after such notice or other communication is received by the
Borrower or any of its Subsidiaries.

(F) Environmental Notices. As soon as possible and in any event within ten
(10) days after the receipt by the Borrower, deliver to the Administrative Agent
and the Lenders a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release by the Borrower, any of its Subsidiaries or any

 

63



--------------------------------------------------------------------------------

other Person of any Contaminant into the environment, and (ii) any notice
alleging any violation of any Environmental, Health or Safety Requirements of
Law by the Borrower or any of its Subsidiaries if, in either case, such notice
or claim relates to an event which could reasonably be expected to subject the
Borrower and its Subsidiaries to liability individually or in the aggregate in
excess of $15,000,000.

(G) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent or the Required Lenders, prepare and deliver to the
Administrative Agent and the Lenders such other information with respect to the
Borrower, any of its Subsidiaries, or their respective businesses and assets as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.

7.2 Affirmative Covenants.

(A) Corporate Existence, Etc. Except as permitted pursuant to Section 7.3(F),
the Domestic Borrower shall, and shall cause each of the Guarantors to, at all
times maintain its existence and preserve and keep, or cause to be preserved and
kept, in full force and effect its rights and franchises material to its
businesses.

(B) Corporate Powers; Conduct of Business. The Domestic Borrower shall, and
shall cause each of the Guarantors to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect. The Borrower will, and
will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and any business or activities which are reasonably
similar, related or incidental thereto or logical extensions thereof.

(C) Compliance with Laws, Etc. The Borrower shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing, except in the case of
clauses (a) and (b) where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

(D) Payment of Taxes and Claims; Tax Consolidation. The Borrower shall pay, and
cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(B)) upon any of the Borrower’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.

 

64



--------------------------------------------------------------------------------

(E) Insurance. The Borrower shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs as reflect coverage that is reasonably
consistent with prudent industry practice. In the event the Borrower or any of
its Subsidiaries at any time or times hereafter shall fail to obtain or maintain
any of the policies or insurance required herein or to pay any premium in whole
or in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent reasonably deems advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement.

(F) Inspection of Property; Books and Records; Discussions. The Borrower shall
permit and cause each of the Borrower’s Subsidiaries to permit, the
Administrative Agent (or its Affiliates) or any authorized representative(s)
designated by the Administrative Agent consisting of (1) employees of one or
more of the other Lenders (or their Affiliates), (2) financial advisors or
financial consultants, including, without limitation, auditors or (3) asset
valuation or asset audit advisors or consultants to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, to examine, audit, check
and make copies of their respective financial and accounting records, books,
journals, orders, receipts and any correspondence and other data relating to
their respective businesses or the transactions contemplated hereby (including,
without limitation, in connection with environmental compliance, hazard or
liability), and to discuss their affairs, finances and accounts with their
officers and independent certified public accountants (and such accountants are
hereby authorized to disclose to the Administrative Agent and the Lenders any
and all financial statements and other supporting financial documents with
respect to the business, financial conditions and other affairs of the Borrower
and its Subsidiaries), all upon reasonable notice and at such reasonable times
during normal business hours; provided no more than two such audits or
examinations shall be conducted during any twelve-month period unless a Default
has occurred and is continuing. The Borrower shall keep and maintain, and cause
each of the Borrower’s Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities. If a Default has
occurred and is continuing, the Borrower, upon the Administrative Agent’s or the
Required Lenders’ request, shall turn over copies of any such records to the
Administrative Agent or its representatives.

(G) ERISA Compliance. The Borrower shall, and shall cause each of the Borrower’s
Subsidiaries to, establish, maintain and operate all Plans and Non-ERISA
Commitments to comply in all material respects with the provisions of ERISA, the
Code, all other applicable laws, and the regulations and interpretations
thereunder and the respective requirements of the governing documents for such
Plans and Non-ERISA Commitments except where such non-compliance will not have
or is not reasonably likely to subject the Borrower or any of its Subsidiaries
to liability, individually or in the aggregate, in excess of $15,000,000.

 

65



--------------------------------------------------------------------------------

(H) Maintenance of Property. The Borrower shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in adequate condition, repair and working order, ordinary
wear and tear excepted, and supplied with all necessary equipment and shall
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that nothing in this
Section 7.2(H) shall prevent the Borrower from discontinuing the operation or
maintenance of any of such property if such discontinuance is, in the judgment
of the Borrower, desirable in the conduct of its business or the business of any
Subsidiary and not disadvantageous in any material respect to the Administrative
Agent or the Lenders.

(I) Environmental Compliance. The Borrower and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Borrower
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $15,000,000 (excluding from such calculation liabilities covered by
insurance as to which a claim has been filed and the insurance company has not
disclaimed or reserved the right to disclaim coverage).

(J) Use of Proceeds. The Borrower shall use the proceeds of the Loans for
general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, to refinance certain existing Indebtedness, to finance
non-hostile Permitted Acquisitions, to make dividends or other distributions to
shareholders, to purchase or redeem shares of the Capital Stock of the Borrower
or its Subsidiaries (or options to purchase any such Capital Stock) and to
finance Capital Expenditures.

(K) Addition and Removal of Guarantors. The Domestic Borrower shall cause each
Material Domestic Subsidiary (including Subsidiaries existing as of the date
hereof which are or become Material Domestic Subsidiaries and any New
Subsidiaries which qualify as Material Domestic Subsidiaries) to execute and
deliver to the Administrative Agent, the Guaranty or a supplement thereto in the
form of Exhibit I attached hereto to become a Guarantor under the Guaranty and
deliver appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent, such
Guaranty or supplement thereto and other documentation to be delivered to the
Administrative Agent (i) as promptly as possible but in any event within thirty
(30) days after the date of the creation, acquisition of capitalization of a New
Subsidiary which qualifies as a Material Domestic Subsidiary, and (ii) as
promptly as possible but in any event within thirty (30) days of determination
that a Subsidiary needs to be added as a Guarantor. Upon the Administrative
Agent’s receipt of a written notice from the Domestic Borrower that a Subsidiary
no longer qualifies as a Material Domestic Subsidiary, such Subsidiary shall be
automatically released from the terms of the Guaranty. If at any time thereafter
such Subsidiary once again becomes a Material Domestic Subsidiary, such
Subsidiary shall be required to become a Guarantor and deliver all guaranty
documents required hereunder.

(L) Foreign Employee Benefit Compliance. The Borrower shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and

 

66



--------------------------------------------------------------------------------

rules applicable thereto and the respective requirements of the governing
documents for such Plans, except where noncompliance will not have or is not
reasonably likely to subject the Borrower or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $15,000,000.

(M) Change of Fiscal Year. The Borrower and each of its consolidated
Subsidiaries shall change its fiscal year to a twelve-month period ending
December 31 of each year effective as of December 31, 2006.

7.3 Negative Covenants.

(A) Sales of Assets. Neither the Borrower nor any of its Subsidiaries shall
sell, assign, transfer, lease, convey or otherwise dispose of any property,
whether now owned or hereafter acquired, or any income or profits therefrom, or
enter into any agreement to do so, except:

(i) where such transaction is entered into in the ordinary course of business
and consistent with past practices;

(ii) the disposition in the ordinary course of business of property that is
obsolete, excess or no longer useful in the Borrower’s or its Subsidiaries’
businesses;

(iii) sales of Equity Interests in Subsidiaries of the Borrower to employees or
the Borrower or its Subsidiaries; provided after taking into account such
transactions the Borrower remains in compliance with Section 7.3(F);

(iv) the disposition or conversion in the ordinary course of business of
Investments consisting of Cash Equivalents;

(v) leases, sales, assignments, transfers, conveyances or other dispositions of
its Property that, together with all other Property of the Borrower and its
Subsidiaries previously leased, sold or disposed of (other than transactions
pursuant to clauses (i) through (iv) above) as permitted by this Section 7.3(A)
during the twelve-month period ending with the month in which any such lease,
sale or other disposition occurs, do not constitute a Substantial Portion of the
Property of the Borrower and its Subsidiaries; or

(vi) leases, sales, assignments, transfers, conveyances or other dispositions of
its Property (other than transactions pursuant to clauses (i) through (v) above)
if: (a) such transaction is for not less than fair market value, (b) with
respect to any transaction in excess of $25,000,000, not less than 80% of the
consideration received shall be cash or Cash Equivalents, and (c) the lesser of
(i) an amount equal to the net cash proceeds (including Cash Equivalents) from
such transaction and (ii) the aggregate outstanding amount of the Obligations is
paid by the Borrower on the date of consummation of such transaction for
application to the Obligations (and, in connection with which, the
Administrative Agent may (or shall at the request of the Required Lenders)
notify the Borrower that the Aggregate Revolving Loan Commitment has been
reduced by an amount not to exceed the amount of net cash proceeds (including
Cash Equivalents) from such transaction.

 

67



--------------------------------------------------------------------------------

(B) Liens. Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

(i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations and Hedging Obligations under Hedging Agreements;

(ii) Permitted Existing Liens;

(iii) Customary Permitted Liens;

(iv) purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Borrower’s acquisition thereof) securing Purchase Money Indebtedness; provided
that such Liens shall not apply to any property of the Borrower or its
Subsidiaries other than that purchased or subject to such Capitalized Lease and
provided further the Indebtedness secured thereby does not exceed $25,000,000 in
the aggregate principal amount outstanding at any time;

(v) Liens with respect to property acquired by the Borrower or any of its
Subsidiaries after the Closing Date (and not created in contemplation of such
acquisition) pursuant to a Permitted Acquisition; provided that such Liens shall
extend only to the property so acquired and shall not secure Indebtedness in
respect of any working capital financing of the business acquired unless the
outstanding principal balance of all such Indebtedness under all such working
capital financings for the Borrower and its Subsidiaries does not exceed
$25,000,000;

(vi) Liens securing Indebtedness of the Borrower or its Subsidiaries to a Loan
Party; and

(vii) Liens against the Borrower’s headquarters, consisting of real property,
including leasehold improvements, located in St. Petersburg, Florida.

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent for the benefit of itself and
the Holders of Obligations, as collateral for the Obligations and Hedging
Obligations under Hedging Agreements; provided that any agreement, note,
indenture or other instrument in connection with Purchase Money Indebtedness
(including Capitalized Leases) may prohibit the creation of a Lien in favor of
the Administrative Agent for the benefit of itself and the Holders of
Obligations on the items of property obtained with the proceeds of such Purchase
Money Indebtedness.

(C) Investments. Except to the extent permitted pursuant to paragraph (D) below,
neither the Borrower nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:

(i) Investments in cash and Cash Equivalents;

 

68



--------------------------------------------------------------------------------

(ii) Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) Investments consisting of deposit accounts maintained by the Borrower and
its Subsidiaries in the ordinary course of business in connection with its cash
management system;

(v) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(A);

(vi) Investments of the Borrower in any Guarantor or Investments of any
Guarantor in the Borrower or any Guarantor;

(vii) Investments of the Borrower in its non-Guarantor Subsidiaries and other
Persons in an aggregate amount not to exceed $50,000,000; provided that (a) the
aggregate amount of all Indebtedness incurred by all such non-Guarantor
Subsidiaries in which the Borrower has made any such Investment shall not at any
time exceed $10,000,000 and (b) the aggregate amount of all Investments under
this clause (vii) in Persons other than Subsidiaries of the Borrower shall not
exceed $10,000,000;

(viii) Investments constituting Permitted Acquisitions; and

(ix) Investments in counterparties arising out of Hedging Arrangements permitted
pursuant to Section 7.3(L);

provided, however, that the Investments described in clauses (vii) and
(viii) above shall not be permitted to be made at a time when either a Default
or an Unmatured Default shall have occurred and be continuing or would result
therefrom.

(D) Conduct of Business; New Subsidiaries; Acquisitions. Neither the Borrower
nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Borrower and its Subsidiaries on the date hereof
and any business or activities which are reasonably similar, related or
incidental thereto or logical extensions thereof. The Borrower may create,
acquire in a Permitted Acquisition or capitalize any Subsidiary (“New
Subsidiary”) after the date hereof if (i) no Default or Unmatured Default shall
have occurred and be continuing or would result therefrom; (ii) after such
creation, acquisition or capitalization, all of the representations and
warranties contained herein shall be true and correct in all material respects;
and (iii) after such creation, acquisition or capitalization the Borrower shall
be in compliance with the terms of Section 7.2(K).

The Borrower shall not make any Acquisitions, other than Acquisitions meeting
the following requirements or otherwise approved by the Required Lenders (each
such Acquisition constituting a “Permitted Acquisition”):

(i) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;

 

69



--------------------------------------------------------------------------------

(ii) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis pursuant to an acquisition agreement approved by the
board of directors or other applicable governing body of the seller prior to the
commencement thereof which acquisition agreement and related documents are
reasonably satisfactory to the Administrative Agent (including, without
limitation, in respect of representations, indemnities and opinions) and results
of due diligence are reasonably satisfactory to the Administrative Agent;

(iii) the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Borrower and its
Subsidiaries on the Closing Date;

(iv) prior to each such Acquisition, the Borrower shall deliver to the
Administrative Agent (a) a notice of the proposed acquisition containing an
executive summary of the principal terms and (b) a certificate from one of the
Authorized Officers, demonstrating to the satisfaction of the Administrative
Agent that after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, on a pro forma basis using unadjusted
historical audited (when available) or reviewed unaudited financial statements
obtained from the seller, broken down by fiscal quarter in the Borrower’s
reasonable judgment, as if the Acquisition and such incurrence of Indebtedness
had occurred on the first day of the twelve-month period ending on the last day
of the Borrower’s most recently completed fiscal quarter, the Borrower would
have been in compliance with the financial covenants in Section 7.4 and not
otherwise in Default; and

(v) the written consent of the Required Lenders shall have been obtained in
connection with any Acquisition consummated at a time when the Leverage Ratio
(calculated both before and after taking into account such Acquisition and all
Indebtedness incurred or assumed in connection therewith) is greater than 1.00
to 1.00 if the aggregate purchase price (calculated as provided below) for such
Acquisition and all related Acquisitions would exceed $100,000,000. The purchase
price in connection with any Acquisition shall include, without limitation or
duplication, cash and Cash Equivalents (net of any cash or Cash Equivalents
acquired), stock, Indebtedness assumed or guarantied, contingent earn-outs or
other similar contingent purchase price payments and transaction related
contractual payments, including amounts payable under non-compete, consulting or
similar agreements (excluding the portion thereof that consists of reasonable
compensation for personal services rendered) (valuing all non-cash consideration
at fair market value as of the date of consummation of such transaction as
reasonably determined by the Borrower).

(E) Transactions with Shareholders and Affiliates. Except for transactions
(i) disclosed on Schedule 7.3(E), (ii) between the Borrower and the Guarantors
or between Guarantors or (iii) otherwise permitted under this Agreement, neither
the Borrower nor any of its Subsidiaries shall

 

70



--------------------------------------------------------------------------------

enter into or permit to be consummated any transaction after the Closing Date,
including, without limitation, the purchase, sale, lease or exchange of
property, real or personal, or the rendering of any service, with any holder or
holders of Equity Interests of the Borrower or any of its Subsidiaries or with
any Affiliates, except, (a) that such Persons may render services to the
Borrower or any of its Subsidiaries for compensation at the same rates generally
paid by Persons engaged in the same or similar businesses for the same or
similar services, (b) that the Borrower or any of its Subsidiaries may render
services to such Persons for compensation at the same rates generally charged by
the Borrower or such Subsidiary and (c) in either case in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s (or any
Subsidiary’s) business consistent with past practice of the Borrower and its
Subsidiaries and upon fair and reasonable terms.

(F) Restriction on Fundamental Changes; Guarantor Equity Ownership; Release of
Guarantor. Neither the Borrower nor any of its Subsidiaries shall enter into any
merger or consolidation, or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), or convey, lease, sell, transfer or otherwise
dispose of, in one transaction or series of transactions, all or substantially
all of the Borrower’s or any such Subsidiary’s business or property, whether now
or hereafter acquired, except (i) transactions permitted under Sections 7.3(A)
or 7.3(D), (ii) a Subsidiary of the Borrower may be merged into, liquidated into
or consolidated with the Borrower (in which case the Borrower shall be the
surviving corporation) or any wholly-owned Subsidiary of the Borrower (or entity
acquired in connection with an Acquisition permitted pursuant to
Section 7.3(D)); provided that if a Guarantor is merged into, liquidated into or
consolidated with another Subsidiary of the Borrower (or entity so acquired),
the surviving Subsidiary (or entity so acquired) shall also be or shall become a
Guarantor. Other than as a result of a transaction permitted under the terms of
this Agreement, the Borrower shall not cease to own, of record and beneficially,
with sole voting and dispositive power at least 80% of the outstanding shares of
Capital Stock of each of the Guarantors and shall not cease to have the power,
directly or indirectly, to elect (a) a majority of the members of the board of
directors of each of the Guarantors and (b) if under the applicable articles or
certificate of incorporation (or similar governing document), shareholder’s
agreements or under applicable law a higher percentage of the board of directors
is required for the consummation of any transaction by any Guarantor, then such
larger percentage of the members of the board of directors. Upon the sale of a
Guarantor to a third-party that is not an Affiliate of the Borrower, such
Guarantor, if such sale was made in compliance with the terms of the Agreement,
shall be automatically released from its Obligations under the Guaranty. The
Borrower shall provide the Administrative Agent with evidence reasonably
satisfactory to the Administrative Agent of such sale’s compliance with the
terms of this Agreement prior to giving effect to the automatic release.

(G) Margin Regulations. Neither the Borrower nor any of its Subsidiaries, shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock.

(H) ERISA. The Borrower shall not

(i) engage, or permit any of its Subsidiaries to engage, in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the DOL;

 

71



--------------------------------------------------------------------------------

(ii) permit to exist any accumulated funding deficiency (as defined in Sections
302 of ERISA and 412 of the Code), with respect to any Benefit Plan, whether or
not waived;

(iii) fail, or permit any Controlled Group member to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

(iv) terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Borrower or any Controlled Group
member under Title IV of ERISA;

(v) fail to make any contribution or payment to any Multiemployer Plan which the
Borrower or any Controlled Group member may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;

(vi) fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or

(vii) amend, or permit any Controlled Group member to amend, a Plan resulting in
an increase in current liability for the plan year such that the Borrower or any
Controlled Group member is required to provide security to such Plan under
Section 401(a)(29) of the Code,

except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $15,000,000 or have a Material
Adverse Effect.

(I) Corporate Documents. Neither the Borrower nor any of its Subsidiaries shall
amend, modify or otherwise change any of the terms or provisions in any of their
respective constituent documents as in effect on the date hereof in any manner
materially adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders.

(J) Fiscal Year. Neither the Borrower nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a twelve-month
period ending December 31 of each year, it being understood that as of the date
hereof the fiscal year of the Borrower and its consolidated subsidiaries may not
end on December 31 of each year, but, pursuant to the terms of Section 7.2(M),
the Borrower and its consolidated Subsidiaries have agreed to modify, efffective
as of December 31, 2006, their respective fiscal years to end on December 31 of
each year.

(K) Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock,

 

72



--------------------------------------------------------------------------------

pay any Indebtedness or other Obligation owed to the Borrower or any other
Subsidiary, make loans or advances or other Investments in the Borrower or any
other Subsidiary, to sell, transfer or otherwise convey any of its property to
the Borrower or any other Subsidiary or merge, consolidate with or liquidate
into the Borrower or any other Subsidiary; provided, however, that the preceding
restrictions shall not apply to encumbrances or restrictions under or by reason
of (i) applicable law, rule, regulation or order, (ii) customary non-assignment
provisions in contracts, leases or real property licenses entered into in the
ordinary course of business or (iii) any negative pledges incurred or provided
in favor of any holder of a Lien permitted under clause (iv) of Section 7.3(B).

(L) Hedging Obligations. The Borrower shall not and shall not permit any of its
Subsidiaries to enter into any Hedging Arrangements other than Hedging
Arrangements entered into by the Borrower or its Subsidiaries with Lenders
pursuant to which the Borrower or such Subsidiary has hedged its or its
Subsidiaries reasonably estimated interest rate, foreign currency or commodity
exposure and which are of a non-speculative nature. Such permitted Hedging
Arrangements entered into by the Borrower and any Lender or any affiliate of any
Lender are sometimes referred to herein as “Hedging Agreements.”

(M) Non-Guarantor Subsidiaries. The Borrower will not at any time permit the
EBITDA attributable to all of its Subsidiaries which are not Guarantors
(including the Japanese Borrower) to exceed twenty-five percent (25%) of
Consolidated EBITDA of the Borrower and its consolidated Subsidiaries.

(N) Restricted Payments. The Borrower shall not and shall not permit any of its
Subsidiaries to declare or make any Dividend, except:

(i) Dividends of any Subsidiary of the Borrower to the Borrower or to a
Guarantor;

(ii) Dividends of any Subsidiary of the Borrower that is not a Guarantor to any
other Subsidiary of the Borrower which is not a Guarantor; and

(iii) other Dividends; provided that prior to the declaration or payment of such
Dividend, the Borrower shall deliver to the Administrative Agent a certificate
from one of the Authorized Officers, demonstrating to the satisfaction of the
Administrative Agent that after giving effect to such Dividend and the
incurrence of any Indebtedness in connection therewith, on a pro forma basis, as
if the Dividend and such incurrence of Indebtedness had occurred on the first
day of the twelve-month period ending on the last day of the Borrower’s most
recently completed fiscal quarter, the Borrower would have been in compliance
with the financial covenants in Section 7.4 and not otherwise in Default.

7.4 Financial Covenants. The Domestic Borrower shall comply with the following:

(A) Maximum Leverage Ratio. The Domestic Borrower shall not permit the ratio
(the “Leverage Ratio”) of (i) all Indebtedness (other than Hedging Obligations)
of the Domestic Borrower and its Subsidiaries to (ii) EBITDA at any time to be
greater than 3.00 to 1.00. The Leverage Ratio shall be calculated, in each case,
determined as of the last day of each fiscal

 

73



--------------------------------------------------------------------------------

quarter based upon (a) for Indebtedness, Indebtedness as of the last day of each
such fiscal quarter; and (b) for EBITDA, the amount for the four-quarter period
ending on such day, calculated, (x) with respect to Permitted Acquisitions, on a
pro forma basis using unadjusted historical financial statements with income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject thereof being included to the
extent that such income statement items relate to any period prior to the date
thereof are supported by audited financial statements or unaudited financial
statements obtained from the seller and reviewed by management of the Domestic
Borrower or other information reasonably acceptable to the Required Lenders, and
(y) with respect to dispositions, on a pro forma basis with income statement
items (whether positive or negative) attributable to the property, entities or
business units that are the subject of such disposition being excluded to the
extent that such income statement items relate to any period prior to the date
thereof.

(B) Interest Expense Coverage Ratio. The Domestic Borrower shall maintain a
ratio (the “Interest Expense Coverage Ratio”) of (i) EBIT for such period to
(ii) Interest Expense for such period of at least 3.00 to 1.00. The Interest
Expense Coverage Ratio shall be calculated as of the last day of each fiscal
quarter for the four-quarter period ending on such day, in each such case
calculated, with respect to Permitted Acquisitions, on a pro forma basis using
unadjusted historical audited and reviewed unaudited financial statements
obtained from the seller (with the EBIT component thereof broken down by fiscal
quarter in the Domestic Borrower’s reasonable judgment).

ARTICLE VIII: DEFAULTS

8.1 Defaults. Each of the following occurrences shall constitute a Default under
this Agreement:

(A) Failure to Make Payments When Due. Either Borrower shall (i) fail to pay
when due any of the Obligations consisting of principal with respect to the
Loans, or (ii) shall fail to pay within five (5) Business Days of the date when
due any of the Obligations consisting of interest with respect to the Loans or
any of the other Obligations under this Agreement or the other Loan Documents.

(B) Breach of Certain Covenants. Either Borrower shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on such
Borrower or there shall otherwise be a breach of any covenant under:

(i) Sections 7.1 (excluding, however, clause (B) of Section 7.1), 7.2
(excluding, however, clauses (K) and (M) of Section 7.2), or clauses (B), (H),
(I) or (J) of Section 7.3 and such failure or breach shall continue unremedied
for fifteen (15) days;

(ii) Clause (B) of Section 7.1, Section 7.3 (other than those clauses of
Section 7.3 covered pursuant to clause (i) above) or Section 7.4; or

(iii) Clauses (K) or (M) of Section 7.2 and such failure or breach shall
continue unremedied for five (5) Business Days.

 

74



--------------------------------------------------------------------------------

(C) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by either Borrower to the Administrative Agent or any Lender herein
or by such Borrower or any of its Subsidiaries in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).

(D) Other Defaults. Either Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A), (B) or (C) of this Section 8.1), or such Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the occurrence thereof.

(E) Default as to Material Indebtedness. Either Borrower or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness (other than Indebtedness hereunder, but including, without
limitation, Disqualified Stock held by a Person other than the Domestic Borrower
or any of its Subsidiaries and Off-Balance Sheet Liabilities), beyond any period
of grace provided with respect thereto, which individually or together with
other such Indebtedness as to which any such failure exists has an aggregate
outstanding principal amount equal to or greater than $10,000,000 (“Material
Indebtedness”); or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Material Indebtedness, beyond any period of grace, if
any, provided with respect thereto, if the effect thereof is to cause an
acceleration, mandatory redemption, a requirement that such Borrower offer to
purchase such Material Indebtedness or other required repurchase of such
Material Indebtedness, or permit the holder(s) of such Material Indebtedness to
accelerate the maturity of any such Material Indebtedness or require a
redemption or other repurchase of such Material Indebtedness; or any such
Material Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by such Borrower or any of its Subsidiaries (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof.

(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) An involuntary case shall be commenced against either Borrower or any of the
Borrower’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Borrower or any of such Borrower’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect (including, without limitation, Japanese
insolvency laws); or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over either Borrower or any of such Borrower’s
Subsidiaries or over all or a substantial part of the property of such Borrower
or any of such Borrower’s

 

75



--------------------------------------------------------------------------------

Subsidiaries shall be entered; or an interim receiver, trustee or other
custodian of such Borrower or any of such Borrower’s Subsidiaries or of all or a
substantial part of the property of such Borrower or any of such Borrower’s
Subsidiaries shall be appointed or a warrant of attachment, execution or similar
process against any substantial part of the property of such Borrower or any of
such Borrower’s Subsidiaries shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within sixty (60) days after entry,
appointment or issuance.

(G) Voluntary Bankruptcy; Appointment of Receiver, Etc. Either Borrower or any
of the Borrower’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect (including, without limitation, under Japanese insolvency laws),
(ii) consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
(iii) consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property, (iv) make any
assignment for the benefit of creditors, (v) take any corporate action to
authorize any of the foregoing or (vi) is generally not paying, or admits in
writing its inability to pay, its debts as they become due.

(H) Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against either Borrower or any of its
Subsidiaries or any of their respective assets involving in any single case or
in the aggregate an amount in excess of $15,000,000 is or are entered and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than fifteen (15) days prior to the date of any
proposed sale thereunder (excluding from such calculation amounts covered by
insurance as to which a claim has been filed and the insurance company has not
disclaimed or reserved the right to disclaim coverage unless enforcement has
commenced with respect to such judgment and the applicable insurance company has
not reimbursed such Borrower or its Subsidiaries for such amounts covered by
insurance).

(I) Dissolution. Any order, judgment or decree shall be entered against either
Borrower or any Guarantor decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
sixty (60) days; or either Borrower or any Guarantor shall otherwise dissolve or
cease to exist except as specifically permitted by this Agreement.

(J) Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or
either Borrower or any of its Subsidiaries party thereto seeks to repudiate its
obligations under any Loan Document.

(K) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject either a Borrower or any Controlled
Group member to liability individually or in the aggregate in excess of
$15,000,000.

(L) Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section

 

76



--------------------------------------------------------------------------------

412(a) of the Code and any Lender believes the substantial business hardship
upon which the application for the waiver is based could reasonably be expected
to subject either a Borrower or any Controlled Group member to liability
individually or in the aggregate in excess of $15,000,000.

(M) Change of Control. A Change of Control shall occur.

(N) Hedging Agreements. Nonpayment by a Borrower within three (3) Business Days
when due of any obligation under any Hedging Agreement or the breach by such
Borrower of any other term, provision or condition contained in any such Hedging
Agreement and such breach shall continue unremedied for thirty (30) days.

(O) Environmental Matters. Either Borrower or any of its Subsidiaries shall be
the subject of any proceeding or investigation pertaining to (i) the Release by
such Borrower or any of its Subsidiaries of any Contaminant into the
environment, (ii) the liability of such Borrower or any of its Subsidiaries
arising from the Release by any other Person of any Contaminant into the
environment, or (iii) any violation of any Environmental, Health or Safety
Requirements of Law which by such Borrower or any of its Subsidiaries, which, in
any case, has or is reasonably likely to subject either such Borrower or its
Subsidiaries to liability individually or in the aggregate in excess of
$15,000,000 (excluding from such calculation amounts covered by insurance as to
which a claim has been filed and the insurance company has not disclaimed or
reserved the right to disclaim coverage unless enforcement has commenced with
respect to such payment of such liabilities and the applicable insurance company
has not reimbursed such Borrower or its Subsidiaries for such amounts covered by
insurance).

(P) Guarantor Revocation. Other than in connection with the release of a
Guarantor in connection with a transaction permitted under this Agreement, any
Guarantor shall terminate or revoke any of its obligations under the Guaranty or
breach any of the material terms of the Guaranty.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

9.1 Termination of Revolving Loan Commitments; Acceleration. If any Default
described in Section 8.1(F) or 8.1(G) occurs with respect to a Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Bank to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation of the
Issuing Bank to issue Letters of Credit hereunder, or declare the Obligations to
be due and payable, or both, whereupon, upon notice of such to the Borrowers,
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each Borrower expressly
waives.

 

77



--------------------------------------------------------------------------------

9.2 Defaulting Lender. In the event that any Lender fails to fund its Pro Rata
Share of any Advance requested or deemed requested by a Borrower (or an Advance
to repay Swing Line Loans to the Swing Line Bank or Reimbursement Obligations to
the Issuing Bank), which such Lender is obligated to fund under the terms of
this Agreement (the funded portion of such Advance being hereinafter referred to
as a “Non Pro Rata Loan”), until the earlier of such Lender’s cure of such
failure and the termination of the Revolving Loan Commitments, the proceeds of
all amounts thereafter repaid to the Administrative Agent by such Borrower and
otherwise required to be applied to such Lender’s share of all other Obligations
pursuant to the terms of this Agreement shall be advanced to such Borrower by
the Administrative Agent on behalf of such Lender to cure, in full or in part,
such failure by such Lender, but shall nevertheless be deemed to have been paid
to such Lender in satisfaction of such other Obligations (the amounts so
advanced being referred to as “Cure Loans”). Notwithstanding anything in this
Agreement to the contrary:

(i) the foregoing provisions of this Section 9.2 shall apply only with respect
to the proceeds of payments of Obligations and shall not affect the conversion
or continuation of Loans pursuant to Section 2.9;

(ii) any such Lender shall be deemed to have cured its failure to fund its Pro
Rata Share, of any Advance at such time as an amount equal to such Lender’s
original Pro Rata Share of the requested principal portion of such Advance is
fully funded to the applicable Borrower, whether made by such Lender itself or
by operation of the terms of this Section 9.2, and whether or not the Non Pro
Rata Loan with respect thereto has been repaid, converted or continued;

(iii) regardless of whether or not a Default has occurred or is continuing, and
notwithstanding the instructions of a Borrower as to its desired application,
all repayments of principal which, in accordance with the other terms of this
Agreement, would be applied to the outstanding Loans shall be applied first,
ratably to all Loans constituting Non Pro Rata Loans, second, ratably to Loans
other than those constituting Non Pro Rata Loans or Cure Loans and, third,
ratably to Cure Loans;

(iv) for so long as and until the earlier of any such Lender’s cure of the
failure to fund its Pro Rata Share of any Advance and the termination of the
Revolving Loan Commitments, the term “Required Lenders” for purposes of this
Agreement shall mean Lenders (excluding all Lenders whose failure to fund their
respective Pro Rata Share of such Advance have not been so cured) whose Pro Rata
Shares represent greater than fifty percent of the aggregate Pro Rata Shares of
such Lenders; and

(v) for so long as and until any such Lender’s failure to fund its Pro Rata
Share of any Advance is cured in accordance with Section 9.2(ii), (A) such
Lender shall not be entitled to any commitment fees with respect to its
Revolving Loan Commitment and (B) such Lender shall not be entitled to any
letter of credit fees, which commitment fees and letter of credit fees shall
accrue in favor of the Lenders which have funded their respective Pro Rata Share
of such requested Advance, shall be allocated among such performing Lenders
ratably based upon their relative Revolving Loan Commitments, and shall be
calculated based upon the average amount by which the aggregate Revolving

 

78



--------------------------------------------------------------------------------

Loan Commitments of such performing Lenders exceeds the sum of (I) the
outstanding principal amount of the Loans owing to such performing Lenders, plus
(II) the outstanding Reimbursement Obligations owing to such performing Lenders,
plus (III) the aggregate participation interests of such performing Lenders
arising pursuant to Section 3.5 with respect to undrawn and outstanding Letters
of Credit.

9.3 Amendments. Subject to the provisions of this Article IX, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that no such supplemental agreement
shall, without the consent of each Lender (which is not a defaulting Lender
under the provisions of Section 2.19 or Section 9.2) directly affected thereby:

(i) Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender or
any modifications of the provisions relating to prepayments of Loans and other
Obligations;

(ii) Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees thereon; provided,
however, that a waiver of the application of the default rate of interest
pursuant to Section 2.10 hereof shall only require the approval of the Required
Lenders; or

(iii) Increase the amount of the Revolving Loan Commitment of any Lender
hereunder or increase any Lender’s Pro Rata Share;

provided, further, however, that no such supplemental agreement shall, without
the consent of each Lender (which is not a defaulting Lender under the
provisions of Section 2.19 or Section 9.2):

(i) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share”;

(ii) Permit a Borrower to assign its rights under this Agreement;

(iii) Other than pursuant to a transaction not prohibited by the terms of this
Agreement or any other Loan Document, release any Guarantor from its obligations
under the Guaranty;

(iv) Amend Section 12.2 or 12.3 in a manner that would alter the pro rata
sharing of payments required thereby; or

(v) Amend this Section 9.3.

No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall

 

79



--------------------------------------------------------------------------------

be effective without the written consent of the Swing Line Bank and (c) the
Issuing Bank shall be effective without the written consent of the Issuing Bank.
The Administrative Agent may waive payment of the fee required under
Section 13.3(B) without obtaining the consent of any of the Lenders.

9.4 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of a Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the requisite number of Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied in cash, all
financing arrangements among the Borrowers and the Lenders shall have been
terminated (including under Hedging Agreements or other agreements with respect
to Hedging Obligations) and all of the Letters of Credit shall have expired,
been canceled or terminated.

ARTICLE X: GENERAL PROVISIONS

10.1 Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated.

10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof.

10.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other Lender (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

 

80



--------------------------------------------------------------------------------

10.6 Expenses; Indemnification.

(A) Expenses. Each Borrower shall reimburse the Administrative Agent and the
Arranger for any reasonable costs and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of attorneys and
paralegals for the Administrative Agent) paid or incurred by the Administrative
Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including via the Internet),
review, amendment, modification, and administration of the Loan Documents. Each
Borrower also agrees to reimburse the Administrative Agent and the Arranger and
the Lenders for any costs and out-of-pocket expenses (including attorneys’ and
paralegals’ fees and time charges of attorneys and paralegals for the
Administrative Agent and the Arranger and the Lenders) paid or incurred by the
Administrative Agent or the Arranger or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, each Borrower agrees to reimburse the
Administrative Agent, promptly after the Administrative Agent’s request
therefor, for each audit, or other business analysis performed by or for the
benefit of the Lenders in connection with this Agreement or the other Loan
Documents in an amount equal to the Administrative Agent’s then customary
charges which it charges to other similarly situated customers for each person
employed to perform such audit or analysis, plus all costs and expenses
(including without limitation, travel expenses) incurred by the Administrative
Agent in the performance of such audit or analysis; provided, the Borrowers
shall not be required to pay expenses for more than one (1) such audit or
analyses conducted in any twelve-month period if at a time when no Default has
occurred and is continuing. The Administrative Agent shall provide the Borrowers
with a detailed statement of all reimbursements requested under this
Section 10.6(A).

(B) Indemnity. Each Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, the Arranger and each and all of the
Lenders and each of their respective Affiliates, and each of such Administrative
Agent’s, Arranger’s, Lender’s, or Affiliate’s respective officers, directors,
trustees, investment advisors, employees, attorneys and agents (including,
without limitation, those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article V)
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel and other independent advisors
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:

(i) this Agreement, the other Loan Documents or any act, event or transaction
related thereto, the making of the Loans, and the issuance of and participation
in Letters of Credit hereunder, the management of such Loans or Letters of
Credit, the use or intended use of the proceeds of the Loans or Letters of
Credit hereunder, or any of the other transactions contemplated by the Loan
Documents; or

 

81



--------------------------------------------------------------------------------

(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Borrowers, their Subsidiaries or any
of their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Borrowers or their Subsidiaries, the presence of asbestos-containing materials
at any respective property of the Borrowers or their Subsidiaries or the Release
or threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);

provided, however, no Borrower shall have an obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused primarily by or resulting
primarily from the willful misconduct or Gross Negligence of such Indemnitee
with respect to the Loan Documents, as determined by the final non-appealed
judgment of a court of competent jurisdiction. Notwithstanding the provisions of
clause (ii) above, in the event that the Lenders foreclose upon the property of
a Borrower or its Subsidiaries or otherwise assume control of such property,
then the provisions of Section 10.6(B)(ii) shall not apply to losses or costs
attributable to environmental conditions first caused by the Lenders or their
agents or representatives following the Lenders’ foreclosure or other assumption
of control. If the undertaking to indemnify, pay and hold harmless set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

(C) Waiver of Certain Claims; Settlement of Claims. Each Borrower further agrees
to assert no claim against any of the Indemnitees on any theory of liability
seeking consequential, special, indirect, exemplary or punitive damages. No
settlement shall be entered into by any Borrower or any of its Subsidiaries with
respect to any claim, litigation, arbitration or other proceeding relating to or
arising out of the transactions evidenced by this Agreement, the other Loan
Documents or in connection with the transactions contemplated hereby and thereby
(whether or not the Administrative Agent or any Lender or any Indemnitee is a
party thereto) unless such settlement releases all Indemnitees from any and all
liability with respect thereto.

(D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.6 shall survive the termination of this Agreement.

10.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

10.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in

 

82



--------------------------------------------------------------------------------

accordance with Agreement Accounting Principles. If any changes the impact of
which is material in generally accepted accounting principles are hereafter
required or permitted and are adopted by the Domestic Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Domestic Borrower’s request, to enter into negotiations, in good
faith, in order to amend such provisions in a credit neutral manner so as to
reflect equitably such changes with the desired result that the criteria for
evaluating the Domestic Borrower’s and its Subsidiaries’ financial condition
shall be the same after such changes as if such changes had not been made;
provided, however, until such provisions are amended in a manner reasonably
satisfactory to the Administrative Agent and the Required Lenders, no Accounting
Change shall be given effect in such calculations and all financial statements
and reports required to be delivered hereunder shall be prepared in accordance
with Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such amendment is entered into, all references in this
Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment.

10.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

10.10 Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers’ business
or operations.

10.11 GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT, ON BEHALF
OF ITSELF AND THE LENDERS, AT NEW YORK, NEW YORK BY ACKNOWLEDGING AND AGREEING
TO IT THERE. ANY DISPUTE BETWEEN THE BORROWERS AND THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES) OF THE STATE OF NEW YORK.

 

83



--------------------------------------------------------------------------------

10.12 CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

(B) OTHER JURISDICTIONS. EACH BORROWER AGREES THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST SUCH BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER SUCH BORROWER TO THE EXTENT THAT
SUCH PERSON CANNOT OBTAIN PERSONAL JURISDICTION IN NEW YORK PURSUANT TO
PARAGRAPH (A) ABOVE OR (2) IN ORDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF SUCH PERSON. EACH BORROWER AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE
ON ANY SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF SUCH PERSON BUT SHALL ONLY BE PERMITTED TO BRING ANY SUCH
PERMISSIVE COUNTERCLAIM IN A PROCEEDING BROUGHT PURSUANT TO CLAUSE (A). EACH
BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

(C) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR

 

84



--------------------------------------------------------------------------------

CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENT TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.6 AND THIS SECTION 10.12, WITH ITS COUNSEL.

10.13 Subordination of Intercompany Indebtedness. Each Borrower agrees that any
and all claims of such Borrower against any of its Subsidiaries that is a
Guarantor with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all
Obligations and Hedging Obligations under Hedging Agreements; provided that, and
not in contravention of the foregoing, so long as no Default has occurred and is
continuing such Borrower may make loans to and receive payments in the ordinary
course with respect to such Intercompany Indebtedness from each such Guarantor
to the extent not prohibited by the terms of this Agreement and the other Loan
Documents. Notwithstanding any right of any Borrower to ask, demand, sue for,
take or receive any payment from any Guarantor, all rights, liens and security
interests of such Borrower, whether now or hereafter arising and howsoever
existing, in any assets of any Guarantor shall be and are subordinated to the
rights of the Holders of Obligations and the Administrative Agent in those
assets. No Borrower shall have a right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Obligations (other than contingent indemnity obligations)
and the Hedging Obligations under Hedging Agreements shall have been fully paid
and satisfied (in cash) and all financing arrangements pursuant to any Loan
Document or Hedging Agreement among such Borrower and the Holders of Obligations
(or any affiliate thereof) have been terminated. If all or any part of the
assets of any Guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Guarantor is dissolved or if substantially all of the assets of any such
Guarantor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Guarantor
to a Borrower (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Obligations and
Hedging Obligations under the Hedging Agreements, due or to become due, until
such Obligations and Hedging Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied (in cash). Should
any payment, distribution, security or instrument or proceeds thereof be
received by a Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and Hedging Obligations under
Hedging Agreements and the termination of all financing arrangements pursuant to
any Loan

 

85



--------------------------------------------------------------------------------

Document and or Hedging Agreement among such Borrower and the Holders of
Obligations (and their affiliates), such Borrower shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Obligations and
such Hedging Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of such Persons, in precisely the form
received (except for the endorsement or assignment of such Borrower where
necessary), for application to any of the Obligations and such Hedging
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Borrower as the property of the Holders of Obligations and such
Hedging Obligations. If a Borrower fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are irrevocably authorized to make the same. Each Borrower
agrees that until the Obligations (other than the contingent indemnity
obligations) and such Hedging Obligations have been paid in full (in cash) and
satisfied and all financing arrangements pursuant to any Loan Document or
Hedging Agreement among such Borrower and the Holders of Obligations (and their
affiliates) have been terminated, such Borrower will not assign or transfer to
any Person (other than the Administrative Agent) any claim such Borrower has or
may have against any Guarantor.

10.14 Lender’s Not Utilizing Plan Assets. None of the consideration used by any
of the Lenders to make its Loans constitute for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of each of the
Lenders in and under the Loan Documents shall not constitute such “plan assets”
under ERISA.

10.15 Distribution of Borrowers’ Deliveries. The Administrative Agent may
distribute by e-mail, the internet or another electronic medium (including,
without limitation, Intralinks) any notices, requests, statements, certificates
or other written deliveries sent to the Administrative Agent by a Borrower.

ARTICLE XI: THE ADMINISTRATIVE AGENT

11.1 Appointment; Nature of Relationship. JPMorgan Chase Bank, National
Association is appointed by the Lenders as the Administrative Agent hereunder
and under each other Loan Document, and each of the Lenders irrevocably
authorizes the Administrative Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Holder of Obligations by reason of this
Agreement and that the Administrative Agent is merely acting as the
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Administrative Agent (i) does not assume any
fiduciary duties to any of the Holders of Obligations and (ii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders, for itself and on behalf of its affiliates as Holders of Obligations,
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Holder of Obligations waives. In its capacity

 

86



--------------------------------------------------------------------------------

as the Lenders’ contractual representative, the Administrative Agent shall
promptly distribute to the Lenders copies of all reports, certificates and
notices of the Borrowers required to be delivered thereto pursuant to the terms
of this Agreement and the other Loan Documents.

11.2 Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders, or any obligation to the Lenders to take any
action hereunder or under any of the other Loan Documents except any action
specifically provided by the Loan Documents required to be taken by the
Administrative Agent.

11.3 General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen from the Gross
Negligence or willful misconduct of such Person.

11.4 No Responsibility for Loans, Creditworthiness, Recitals, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith. The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents, for the perfection or priority of the Liens on
collateral, if any, or for the execution, effectiveness, genuineness, validity,
legality, enforceability, collectibility, or sufficiency of this Agreement or
any of the other Loan Documents or the transactions contemplated thereby, or for
the financial condition of any guarantor of any or all of the Obligations, any
Borrower or any of its Subsidiaries.

11.5 Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders (or all of the Lenders in the event that and to the extent
that this Agreement expressly requires such), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and on all owners of Loans and on all Holders of Obligations. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its reasonable satisfaction by the Lenders pro rata against any
and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

87



--------------------------------------------------------------------------------

11.6 Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as the Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorney-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.

11.7 Reliance on Documents; Counsel. Absent any Gross Negligence or willful
misconduct on the part of the Administrative Agent or its representatives, the
Administrative Agent shall be entitled to rely upon any notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Administrative Agent, which counsel may be employees of the
Administrative Agent.

11.8 The Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other reasonable expenses
incurred by the Administrative Agent on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the Gross Negligence or willful misconduct of the Administrative Agent.

11.9 Rights as a Lender. With respect to its Revolving Loan Commitment, Loans
made by it, and Letters of Credit issued by it, the Administrative Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender or the Issuing Bank and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” or “Issuing Bank”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrowers or any of their respective Subsidiaries in
which such Person is not prohibited hereby from engaging with any other Person.

11.10 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Domestic Borrower and such other documents and

 

88



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose any information relating to the Borrowers or
any Subsidiaries thereof that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity.

11.11 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrowers. Upon any
such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Administrative Agent. Notwithstanding anything herein to the contrary,
so long as no Default has occurred and is continuing, each such successor
Administrative Agent shall be subject to the prior written consent of the
Borrowers, which consent shall not be unreasonably withheld. Such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents. The
Administrative Agent shall not be removed without its prior written consent.

11.12 No Duties of Syndication Agent or Arranger. None of the Persons identified
on the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement or any of the other Loan Documents as a “Syndication
Agent” or “Arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or the other Loan Documents other
than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent” or “Arranger” shall have or be deemed to have
any fiduciary duty to or fiduciary relationship with any Lender. In addition to
the agreements set forth in Section 11.10, each of the Lenders acknowledges that
it has not relied, and will not rely, on any of the Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

11.13 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

89



--------------------------------------------------------------------------------

11.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents, and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under terms
of this Agreement.

ARTICLE XII: SET-OFF; RATABLE PAYMENTS

12.1 Set-off. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to either Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due. Each
Lender agrees to notify the Borrowers of any such set-off and application,
provided that the failure to give such notice shall not effect the validity of
such set-off and application.

12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

12.3 Application of Payments. Subject to the provisions of Section 9.2, the
Administrative Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the penultimate
sentence of this Section 12.3, apply all payments and prepayments in respect of
any Obligations received after the occurrence and during the continuance of a
Default or Unmatured Default in the following order:

(A) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrowers;

(B) second, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Administrative Agent;

(C) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;

 

90



--------------------------------------------------------------------------------

(D) fourth, to pay interest due in respect of Swing Line Loans;

(E) fifth, to pay interest due in respect of Loans (other than Swing Line Loans)
and L/C Obligations;

(F) sixth, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

(G) seventh, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations and Hedging
Obligations under Hedging Agreements;

(H) eighth, to provide required cash collateral, if required pursuant to
Section 3.10; and

(I) ninth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrowers, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied to the outstanding
Revolving Loans first, to repay outstanding Floating Rate Loans, and then to
repay outstanding Eurocurrency Loans with those Eurocurrency Rate Loans which
have earlier expiring Interest Periods being repaid prior to those which have
later expiring Interest Periods. The order of priority set forth in this
Section 12.3 and the related provisions of this Agreement are set forth solely
to determine the rights and priorities of the Administrative Agent, the Lenders,
the Swing Line Bank and the issuer(s) of Letters of Credit as among themselves.
The order of priority set forth in clauses (D) through (I) of this Section 12.3
may at any time and from time to time be changed by the Required Lenders without
necessity of notice to or consent of or approval by either Borrower, or any
other Person; provided, that the order of priority of payments in respect of
Swing Line Loans may be changed only with the prior written consent of the Swing
Line Bank. The order of priority set forth in clauses (A) through (C) of this
Section 12.3 may be changed only with the prior written consent of the
Administrative Agent.

12.4 Relations Among Lenders.

(A) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against either Borrower or any other obligor hereunder or with
respect to any Loan Document, without the prior written consent of the Required
Lenders or, as may be provided in this Agreement or the other Loan Documents, at
the direction of the Administrative Agent.

(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Administrative Agent) authorized to act for, any other Lender.

 

91



--------------------------------------------------------------------------------

12.5 Representations and Covenants Among Lenders. Each Lender represents and
covenants for the benefit of all other Lenders and the Administrative Agent that
such Lender is not satisfying and shall not satisfy any of its obligations
pursuant to this Agreement with any assets considered for any purposes of ERISA
or Section 4975 of the Code to be assets of or on behalf of any “plan” as
defined in section 3(3) of ERISA or section 4975 of the Code, regardless of
whether subject to ERISA or Section 4975 of the Code.

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (i) no Borrowers shall
have the right to assign its rights or obligations under the Loan Documents
without the consent of all of the Lenders, and any such assignment in violation
of this Section 13.1(i) shall be null and void, and (ii) any assignment by any
Lender must be made in compliance with Section 13.3 hereof. Notwithstanding
clause (ii) of this Section 13.1 or Section 13.3, any Lender may at any time,
without the consent of either Borrower or the Administrative Agent, assign all
or any portion of its rights under this Agreement to a Federal Reserve Bank. The
Administrative Agent may treat each Lender as the owner of the Loans made by
such Lender hereunder for all purposes hereof unless and until such Lender
complies with Section 13.3 hereof in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Administrative Agent. Any assignee or transferee of a Loan, Revolving Loan
Commitment, L/C Interest or any other interest of a lender under the Loan
Documents agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of any Loan, shall be conclusive and binding on any
subsequent owner, transferee or assignee of such Loan.

13.2 Participations.

(A) Permitted Participants; Effect. Subject to the terms set forth in this
Section 13.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Revolving Loan Commitment of such Lender, any L/C Interest of such
Lender or any other interest of such Lender under the Loan Documents on a pro
rata or non-pro rata basis. Notice of such participation to the Borrowers and
the Administrative Agent shall be required prior to any participation becoming
effective with respect to a Participant which is not a Lender or an Affiliate
thereof. Upon receiving said notice, the Administrative Agent shall record the
participation in the Register it maintains. Moreover, notwithstanding such
recordation, such participation shall not be considered an assignment under
Section 13.3 of this Agreement and such Participant shall not be considered a
Lender. In the event of any such sale by a Lender of participating interests to
a Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of all Loans made by it for all purposes under the Loan Documents, all
amounts payable by the Borrowers under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations

 

92



--------------------------------------------------------------------------------

under the Loan Documents except that, for purposes of Article IV hereof, the
Participants shall be entitled to the same rights as if they were Lenders
provided no Participant shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the Borrowers to the Lender from which the Participant obtained its
participation under the applicable circumstances.

(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan, Letter of Credit or Revolving Loan Commitment in which
such Participant has an interest which forgives principal, interest or fees or
reduces the interest rate or fees payable pursuant to the terms of this
Agreement with respect to any such Loan or Revolving Loan Commitment, postpones
any date fixed for any regularly-scheduled payment (but not prepayments) of
principal of, or interest or fees on, any such Loan or Revolving Loan
Commitment, or releases all or substantially all of the collateral or
guarantees, if any, securing any such Loan or Letter of Credit.

(C) Benefit of Setoff. Each Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 hereof in respect to
its participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents; provided that each Lender shall retain the
right of setoff provided in Section 12.1 hereof with respect to the amount of
participating interests sold to each Participant except to the extent such
Participant exercises its right of setoff. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 12.1 hereof, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.

13.3 Assignments.

(A) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with the
provisions of this Section 13.3, provided that upon such assignment, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.1, 4.2, 4.4, 4.5, 4.8 and 10.6, as well as to any fees
accrued for its account hereunder and not yet paid, and shall continue to be
obligated under Section 11.8. Each assignment shall be of a constant, and not a
varying, ratable percentage of all of the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents. Such assignment
shall be substantially in the form of Exhibit D hereto and shall not be
permitted hereunder unless such assignment is either for all of such Lender’s
rights and obligations under the Loan Documents or, without the prior written
consent of the Administrative Agent and the Borrowers, involves loans and
commitments in an aggregate amount of at least (i) $5,000,000 or (ii) if less,
the remaining amount of the assigning Lender’s Revolving Loan Commitment
calculated as of the date of such assignment (which minimum

 

93



--------------------------------------------------------------------------------

amount shall not apply to any assignment between Lenders, or to an Affiliate of
any Lender); provided however no such consent of the Borrowers shall be required
if a Default has occurred and is continuing. The prior written consent of each
of the Issuing Bank and the Administrative Agent shall be required prior to an
assignment becoming effective, which consent shall not be unreasonably withheld
or delayed. Provided no Default has occurred and is continuing, the prior
written consent of the Borrowers shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender (other than
a “Dissenting Lender” as defined below) or an Affiliate of the assigning Lender,
which consent shall not be unreasonably withheld or delayed. For any assignment
to another Lender where such Lender has previously withheld its consent to an
amendment to or waiver under this Agreement where such amendment or waiver was
approved by the Required Lenders (a “Dissenting Lender”), provided no Default
has occurred and is continuing at the time of such assignment, the prior written
consent of the Borrowers shall be required. Notwithstanding anything to the
contrary set forth herein, no assignment shall be made to a Non-U.S. Lender
without delivery to the Administrative Agent of satisfactory evidence of such
Non-U.S. Lender’s exemption from withholding taxes as more particularly
described in Section 4.5 hereof.

(B) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Appendix I to
Exhibit D hereto (a “Notice of Assignment”), together with any consent required
by Section 13.3(A) hereof, and (ii) payment of a $3,500 fee by the assignee or
the assignor (as agreed) to the Administrative Agent for processing such
assignment, such assignment shall become effective on the later of such date
when the requirements in clause (i), (ii) and (iii) are met or the effective
date specified in such Notice of Assignment. The Notice of Assignment shall
contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Revolving Loan Commitment, Loans
and L/C Obligations under the applicable assignment agreement constitute for any
purpose of ERISA or Section 4975 of the Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Code and that the rights and
interests of the Purchaser in and under the Loan Documents will not constitute
such “plan assets”. On and after the effective date of such assignment, such
Purchaser, if not already a Lender, shall for all purposes be a Lender party to
this Agreement and any other Loan Documents executed by the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party hereto, and no further consent or
action by the Borrowers, the Lenders or the Administrative Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Revolving Loan Commitment, Loans and Letter of Credit and Swing Line
Loan participations assigned to such Purchaser. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(B), the transferor
Lender, the Administrative Agent and the Borrowers shall make appropriate
arrangements so that, to the extent notes have been issued to evidence any of
the transferred Loans, replacement notes are issued to such transferor Lender
and new notes or, as appropriate, replacement notes, are issued to such
Purchaser, in each case in principal amounts reflecting their Revolving Loan
Commitment, as adjusted pursuant to such assignment.

(C) The Register. Notwithstanding anything to the contrary in this Agreement,
the Borrower hereby designates the Administrative Agent, and the Administrative
Agent, hereby accepts such designation, to serve as each Borrower’s contractual
representative solely for purposes of this Section 13.3(C). In this connection,
the Administrative Agent shall maintain at

 

94



--------------------------------------------------------------------------------

its address referred to in Section 14.1 a copy of each assignment delivered to
and accepted by it pursuant to this Section 13.3 and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Revolving
Loan Commitment of and principal amount of the Loans owing to, each Lender from
time to time and whether such Lender is an original Lender or the assignee of
another Lender pursuant to an assignment under this Section 13.3. The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and each Borrower and each of its Subsidiaries, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(D) Designated Lender.

(i) Subject to the terms and conditions set forth in this Section 13.3(D), any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 13.3(D) shall be subject to the approval of the
Borrowers and the Administrative Agent (which consent shall not be unreasonably
withheld or delayed). Upon the execution by the parties to each such designation
of an agreement in the form of Exhibit L hereto (a “Designation Agreement”) and
the acceptance thereof by the Borrowers and the Administrative Agent, the
Eligible Designee shall become a Designated Lender for purposes of this
Agreement. The Designating Lender shall thereafter have the right to permit the
Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of the
Loans or portion thereof shall satisfy the obligations of the Designating Lender
to the same extent, and as if, such Loan was made by the Designating Lender. As
to any Loan made by it, each Designated Lender shall have all the rights a
Lender making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the Borrowers to the Lender from which the Designated Lender obtained any
interests hereunder. No additional Notes shall be required with respect to Loans
provided by a Designated Lender; provided, however, to the extent any Designated
Lender shall advance funds, the Designating Lender shall be deemed to hold the
Notes in its possession as an agent for such Designated Lender to the extent of
the Loan funded by such Designated Lender. Such Designating Lender shall act as
administrative agent for its Designated Lender and give and receive notices and
communications hereunder. Any payments for the account of any Designated Lender
shall be paid to its Designating Lender as administrative agent for such
Designated Lender and neither the Borrowers not the Administrative Agent shall
be responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of the Borrowers and the Administrative Agent, assign all or portions of its
interests in any Loans to its Designating Lender or to any financial institution
consented to by the Borrowers and the Administrative Agent providing liquidity
and/or credit facilities to or for the account of such Designated Lender and
(2) subject to advising any such Person that such information is to be

 

95



--------------------------------------------------------------------------------

treated as confidential in accordance with such Person’s customary practices for
dealing with confidential, non-public information, disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any guarantee, surety or credit or
liquidity enhancement to such Designated Lender.

(ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against any Designated Lender
any bankruptcy, reorganization, arrangements, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of their
inability to institute any such proceeding against such Designated Lender. This
Section 13.3(D)(ii) shall survive the termination of this Agreement.

13.4 Confidentiality. Subject to Section 13.5, the Administrative Agent and the
Lenders and their respective representatives shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement in
accordance with such Person’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or investment practices, and in any event may disclose any and all
confidential and non-confidential information received from or with respect to
the Borrowers or any of their Affiliates to any of the Lenders and may make
disclosure reasonably required by a prospective Transferee in connection with
the contemplated participation or assignment or as required or requested by any
Governmental Authority or any securities exchange or similar self-regulatory
organization or representative thereof or pursuant to a regulatory examination
or legal process, or to any Affiliate of a Lender or to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor or as may be reasonably required in connection with the
exercise of remedies under this Agreement, and shall require any such Transferee
to agree (and require any of its Transferees to agree) to comply with this
Section 13.4. In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by the Borrowers;
provided, however, each prospective Transferee shall be required to agree that
if it does not become a participant or assignee it shall return all materials
furnished to it by or on behalf of the Borrowers in connection with this
Agreement.

13.5 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning such Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.

ARTICLE XIV: NOTICES

14.1 Giving Notice. Except as otherwise permitted by Section 2.13 with respect
to Borrowing/Election Notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Documents shall be in
writing or by facsimile and

 

96



--------------------------------------------------------------------------------

addressed or delivered to such party at its address set forth below its
signature hereto, and with respect to the Borrowers, or at such other address as
may be designated by such party in a notice to the other parties. Any notice,
(1) if transmitted by facsimile, shall be deemed given when transmitted; or
(2) if transmitted by reputable overnight courier, shall be deemed given one
(1) Business Day after deposit with a reputable overnight carrier services, with
all charges paid; provided that notices to the Administrative Agent under
Article II shall not be effective until received.

14.2 Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto given as provided in Section 14.1.

ARTICLE XV: COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telecopy
or telephone, that it has taken such action.

ARTICLE XVI: USA PATRIOT ACT NOTIFICATION

The following notification is provided to the Borrowers pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318: IMPORTANT INFORMATION
ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person or entity that opens an account, including any deposit account,
treasury management account, loan, other extension of credit, or other financial
services product. WHAT THIS MEANS FOR THE BORROWERS: When a Borrower opens an
account, if such Borrower is an individual, the Administrative Agent and the
Lenders will ask for such Borrower’s name, residential address, tax
identification number (if applicable), date of birth, and other information that
will allow the Administrative Agent and the Lenders to identify such Borrower,
and, if such Borrower is not an individual, the Administrative Agent and the
Lenders will ask for such Borrower’s name, tax identification number, business
address, and other information that will allow the Administrative Agent and the
Lenders to identify such Borrower. The Administrative Agent and the Lenders may
also ask if such Borrower is an individual, to see such Borrower’s driver’s
license or other identifying documents, and, if such Borrower is not an
individual, to see such Borrower’s legal organizational documents or other
identifying documents.

ARTICLE XVII: PREVIOUS AGREEMENT

The Borrowers, the Lenders and the Administrative Agent agree that, upon (i) the
execution and delivery of this Agreement by each of the parties hereto and
(ii) satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 5.1, the terms and provisions of the Previous
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement. This Agreement is

 

97



--------------------------------------------------------------------------------

not intended to and shall not constitute a novation of the Previous Agreement or
the Indebtedness created thereunder. The commitment of each Lender that is a
party to the Previous Agreement shall, on the effective date hereof,
automatically be deemed amended and the only commitments shall be those
hereunder. To the extent loans and other amounts are outstanding under the
Previous Agreement, the Administrative Agent shall reallocate all such
outstanding principal and other amounts ratably among the Lenders party to this
Agreement as of the effective date hereof based on their respective Revolving
Loan Commitments. All outstanding “Interest Periods” with respect to
“Eurocurrency Advances” under (and as defined in) the Previous Agreement shall
be terminated as of the effective date hereof, all subject to the terms of
Section 4.4 of the Previous Agreement and Section 4.4 of this Agreement, and the
Borrowers and the Administrative Agent shall mutually agree upon and implement
new Interest Periods applicable to such Eurocurrency Advances as of the
effective date hereof.

The remainder of this page is intentionally blank.

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Domestic Borrower, the Japanese Borrower, the Lenders
and the Administrative Agent have executed this Agreement as of the date first
above written.

 

CATALINA MARKETING CORPORATION, as the Domestic Borrower By:  

 

Name:   Title:  

CATALINA MARKETING JAPAN, K.K.,

as the Japanese Borrower

By:  

 

Name:   Title:   Address: 200 Carillon Parkway St. Petersburg, Florida 33716
Attention: Joanne Freiberger, Vice President Finance With a copy to: Paul,
Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022
Attention: Michael Chernick

Signature Page to Catalina Marketing Corporation Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent, the Issuing Bank, the Swing Line Bank and
as a Lender

By:  

 

Name:   Title:   Address: Chase Tower Chicago, Illinois 60670 Attention:
[                    ] Telephone No.: [                    ] Facsimile
No.:  [                    ]

Signature Page to Catalina Marketing Corporation Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:   Address: [                    ] Attention:
[                    ] Telephone No.: [                    ] Facsimile
No.:  [                    ]

Signature Page to Catalina Marketing Corporation Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

 

Name:   Title:   Address: [                    ] Attention:
[                    ] Telephone No.: [                    ] Facsimile
No.:  [                    ]

Signature Page to Catalina Marketing Corporation Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

 

Name:   Title:   Address: [                    ] Attention:
[                    ] Telephone No.: [                    ] Facsimile
No.:  [                    ]

Signature Page to Catalina Marketing Corporation Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:   Address: [                    ] Attention:
[                    ] Telephone No.: [                    ] Facsimile
No.:  [                    ]

Signature Page to Catalina Marketing Corporation Credit Agreement